Exhibit 10.19

Berkadia Loan No. 01-0085684 & 01-0086644

ASSUMPTION AND RELEASE AGREEMENT

(MEZZANINE)

THIS ASSUMPTION AND RELEASE AGREEMENT (MEZZANINE) (this “Agreement”) is entered
into and made effective as of the 27th day of February, 2015 (the “Effective
Date”), by and among WNT MEZZ I, LLC, a Delaware limited liability company, with
a mailing address at c/o Goldman Sachs & Co., 200 West Street, New York, New
York 10282 (“Original Borrower”), ARC HOSPITALITY PORTFOLIO I MEZZ, LP, a
Delaware limited partnership, with a mailing address at c/o American Realty
Capital, 405 Park Avenue, New York, New York 10022 (“New Borrower”), U.S. BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-MZ
MEZZANINE TRUST, COMMERCIAL MEZZANINE PASS-THROUGH CERTIFICATES (“Lender”), with
a mailing address at c/o Berkadia Commercial Mortgage LLC, 323 Norristown Road,
Suite 300, Ambler, Pennsylvania 19002 (“Berkadia”), WHITEHALL STREET GLOBAL REAL
ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited partnership (“Whitehall
Street Global”), and WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP
2007, a Delaware limited partnership (“Whitehall Parallel Global”; Whitehall
Street Global and Whitehall Parallel Global are individually and collectively,
as the context may require, referred to as “Original Guarantor” and together
with the Original Borrower, the “Original Indemnitors”), each with a mailing
address at c/o Goldman Sachs & Co., 200 West Street, New York, New York 10282,
and AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“ARC OP”) and AMERICAN REALTY CAPITAL HOSPITALITY TRUST,
INC., a Maryland corporation (“ARC REIT”; together with Whitehall Street Global
and Whitehall Parallel Global, ARC OP and ARC REIT are individually and
collectively, as the context may require, referred to as “New Guarantor” and
together with the New Borrower, the “New Indemnitors”), each with a mailing
address at c/o American Realty Capital, 405 Park Avenue, New York, New York
10022.

RECITALS:

The following recitals are a material part of this Agreement:

A. German American Capital Corporation, a Maryland corporation (“Original
Lender”), made a mezzanine loan in the aggregate original principal amount of
$111,000,000.00 to Original Borrower, which Loan is evidenced by that certain
(i) Mezzanine Promissory Note A-1, dated April 11, 2014 (together with all
addenda, modifications, amendments, riders, exhibits and supplements thereto,
the “A-1 Note”), from Original Borrower in the original principal amount of
$66,600,000.00 (the “A-1 Loan”), and (ii) Mezzanine Promissory Note A-2, dated
April 11, 2014 (together with all addenda, modifications, amendments, riders,
exhibits and supplements thereto, the “A-2 Note” and together with the A-1 Note,
the “Note”), from Original Borrower in the original principal amount of
$44,400,000.00 (the “A-2 Loan” and together with the A-1 Loan, the “Loan”). The
Loan is further evidenced, governed and/or secured by the following agreements
and documents, all executed and delivered, or caused to be executed and
delivered, by Original Borrower for the benefit of Original Lender:



--------------------------------------------------------------------------------

1. Pledge and Security Agreement (Mezzanine), dated as of April 11, 2014, from
Original Borrower for the benefit of Original Lender (the “Original Pledge
Agreement”), as replaced by that certain Pledge and Security Agreement
(Mezzanine) of even date herewith from New Borrower for the benefit of Lender
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), securing the Lender’s
interest in the Collateral, as more particularly described in the Pledge
Agreement.

2. that certain Mezzanine Loan Agreement, dated as of April 11, 2014, as amended
by that certain First Amendment to Mezzanine Loan Agreement, dated as of
June 18, 2014 (together with all addenda, modifications, amendments, riders,
exhibits and supplements thereto, the “Loan Agreement”).

3. that certain Collateral Assignment of Interest Rate Protection Agreement
(Mezzanine), dated as of April 11, 2014 (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto, the
“Assignment of Rate Cap Agreement”); and

4. that certain Indemnification Agreement, dated as of April 11, 2014 (together
with all addenda, modifications, amendments, riders, exhibits and supplements
thereto, the “Indemnification Agreement”).

B. In connection with the Loan, Original Borrower and/or Original Guarantor also
executed and/or delivered, or caused to be executed and/or delivered, the
following agreements and documents for the benefit of Original Lender:

1. that certain Environmental Indemnity Agreement (Mezzanine), dated April 11,
2014 (the “Original Environmental Indemnity”), executed by the Original
Indemnitors;

2. that certain Guaranty of Recourse Obligations (Mezzanine), dated April 11,
2014 (the “Original Guaranty”), executed by Original Guarantor; and

3. those certain Subordination of Management Agreements (Mezzanine), each dated
as of dated as of April 11, 2014 (the “Original Assignment of Management
Agreements”); and

4. that certain First Mezzanine Assignment of Title Insurance Proceeds
(Multi-State), dated as of April 11, 2014 (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto, the
“Original Assignment of Title Insurance Proceeds”).

The agreements and documents set forth in Recital A and Recital B (excluding the
Pledge Agreement) above are hereinafter referred to collectively as the
“Original Borrower’s Loan Documents.”

 

2



--------------------------------------------------------------------------------

C. Upon the Effective Date, New Borrower and/or New Guarantor are executing and
delivering, or are causing to be delivered, to Lender the following documents,
each dated as of the Effective Date:

1. those certain UCC Financing Statements naming New Borrower as debtor therein,
and naming Lender, as secured party therein, to be filed in the records of the
Secretary of State of Delaware;

2. that certain Environmental Indemnity Agreement (Mezzanine) from New
Indemnitors in favor of Lender (the “New Environmental Indemnity”);

3. that certain Guaranty of Recourse Obligations (Mezzanine) (the “New
Guaranty”), executed and delivered by each New Guarantor in favor of Lender;

4. that certain Subordination of Management Agreement (Mezzanine – Operating
Agreement) executed by New Borrower, ARC Hospitality Portfolio I TRS, LLC, a
Delaware limited liability company (“TRS LLC”), ARC Hospitality Portfolio I DEKS
TRS, LLC, a Delaware limited liability company (“DEKS TRS”), ARC Hospitality
Portfolio I NTC TRS, LP, a Delaware limited partnership (“NTC TRS”), Lender, and
American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware limited
liability company (“ARC Manager”), as operator, for the benefit of Lender (the
“Crestline Operating Agreement Subordination”);

5. that certain Subordination of Management Agreement (Mezzanine – Management
Agreement) executed by New Borrower, TRS LLC, DEKS LLC, NTC TRS, Lender, ARC
Manager, as operator, and Crestline Hotels & Resorts, LLC, a Delaware limited
liability company (“Crestline”), as manager, for the benefit of Lender (the
“Crestline Management Agreement Subordination”);

6. that certain Subordination of Management Agreement (Mezzanine) (Texas –
Alcohol Management and Services Agreement) executed by Crestline, as manager,
for the benefit of Lender, and acknowledged by ARC Hospitality Portfolio I TX
Beverage Company, LLC, a Delaware limited liability company (the “Crestline TX
Alcohol Management Agreement Subordination”, and together with the Crestline
Operating Agreement Subordination and the Crestline Management Agreement
Subordination, the “Crestline Subordination”);

7. that certain Subordination of Management Agreement (Mezzanine – Operating
Agreement) executed by New Borrower, ARC Hospitality Portfolio I MISC TRS, LLC,
a Delaware limited liability company (“MISC TRS”), Lender, and ARC Manager, as
operator, for the benefit of Lender (the “Pillar Operating Agreement
Subordination”);

8. that certain Subordination of Management Agreement (Mezzanine – Management
Agreement) executed by New Borrower, MISC TRS, LLC, Lender, ARC Manager, as
operator, and Pillar Hotels & Resorts, L.P. (“Pillar”), as manager, for the
benefit of Lender (the “Pillar Management Agreement Subordination” and together
with the Pillar Operating Agreement Subordination, the “Pillar Subordination”);

 

3



--------------------------------------------------------------------------------

9. that certain Subordination of Management Agreement (Mezzanine – Operating
Agreement) executed by New Borrower, MISC TRS, Lender, and ARC Manager, as
operator, for the benefit of Lender (the “Musselman Operating Agreement
Subordination”);

10. that certain Subordination of Management Agreement (Mezzanine – Management
Agreement) executed by New Borrower, MISC TRS, Lender, ARC Manager, as operator,
and Musselman Hotels Management, L.L.C. (“Musselman”), as manager, for the
benefit of Lender (the “Musselman Management Agreement Subordination” and
together with the Musselman Operating Agreement Subordination, the “Musselman
Subordination”);

11. that certain Subordination of Management Agreement (Mezzanine – Operating
Agreement) executed by New Borrower, ARC Hospitality Portfolio I HIL TRS, LLC, a
Delaware limited liability company (“HIL TRS”), ARC Hospitality Portfolio I NTC
HIL TRS, LP, a Delaware limited partnership (“NTC HIL TRS”), Lender, and ARC
Manager, as operator for the benefit of Lender (the “Hilton-Hampton Operating
Agreement Subordination”);

12. that certain Subordination of Management Agreement (Mezzanine – Management
Agreement) executed by New Borrower, HIL TRS, NTC HIL TRS, Lender, ARC Manager,
as operator, and Hampton Inns Management LLC, a Delaware limited liability
company (“Hilton-Hampton”), as manager, for the benefit of Lender (the
“Hilton-Hampton Management Agreement Subordination” and together with the
Hilton-Hampton Operating Agreement Subordination, the “Hilton-Hampton
Subordination”);

13. that certain Subordination of Management Agreement (Mezzanine – Operating
Agreement) executed by New Borrower, HIL TRS, NTC HIL TRS, Lender, and ARC
Manager, as operator for the benefit of Lender (the “Hilton-Homewood Operating
Agreement Subordination”);

14. that certain Subordination of Management Agreement (Mezzanine – Management
Agreement) executed by New Borrower, HIL TRS, NTC HIL TRS, Lender, ARC Manager,
as operator, and Hampton Inns Management LLC, a Delaware limited liability
company (“Hilton-Homewood”), as manager, for the benefit of Lender (the
“Hilton-Homewood Management Agreement Subordination” and together with the
Hilton-Homewood Operating Agreement Subordination, the “Hilton-Homewood
Subordination”);

15. that certain Subordination of Management Agreements (Mezzanine – Operating
Agreement) executed by New Borrower, ARC Hospitality Portfolio I MCK TRS, LLC, a
Delaware limited liability company (“MCK TRS”), NTC TRS, Lender, and ARC
Manager, as operator, for the benefit of Lender (the “McKibbon Operating
Agreement Subordination”);

16. that certain Subordination of Management Agreements (Mezzanine – Management
Agreement) executed by New Borrower, MCK TRS, NTC TRS, Lender, ARC Manager, as
operator, and McKibbon Hotel Management, Inc. (“McKibbon”), as manager, for the
benefit of Lender (the “McKibbon Management Agreement Subordination” and
together with the McKibbon Operating Agreement Subordination, the “McKibbon
Subordination”);

 

4



--------------------------------------------------------------------------------

17. that certain Subordination of Management Agreements (Mezzanine – Operating
Agreement) executed by New Borrower, MISC TRS, Lender, and ARC Manager, as
operator, for the benefit of Lender (the “Innventures Operating Agreement
Subordination”);

18. that certain Subordination of Management Agreements (Mezzanine – Management
Agreement) executed by New Borrower, MISC TRS, Lender, ARC Manager, as operator,
and InnVentures IVI, LP (“Innventures”), as manager, for the benefit of Lender
(the “Innventures Management Agreement Subordination” and together with the
Innventures Operating Agreement Subordination, the “Innventures Subordination”);

19. that certain Subordination of Management Agreements (Mezzanine – Operating
Agreement) executed by New Borrower, MISC TRS, Lender, ARC Manager, as operator,
for the benefit of Lender (the “First Hospitality Operating Agreement
Subordination”);

20. that certain Subordination of Management Agreements (Mezzanine – Management
Agreement) executed by New Borrower, MISC TRS, Lender, ARC Manager, as operator,
and First Hospitality Group, Inc. (“First Hospitality” and together with ARC
Manager, Crestline, Pillar, Musselman, Hilton-Hampton, Hilton-Homewood,
McKibbon, and Innventures, the “Property Managing Entities”), as manager, for
the benefit of Lender (the “First Hospitality Management Agreement
Subordination” and together with the First Hospitality Operating Agreement
Subordination, the “First Hospitality Subordination” and, together with the
Crestline Subordination, the Pillar Subordination, the Musselman Subordination,
the Hilton-Hampton Subordination, the Hilton-Homewood Subordination, the
McKibbon Subordination, and the Innventures Subordination, the “Management
Subordination”);

21. that certain Subordination Agreement executed by and among TRS LLC, HIL TRS,
MCK TRS, MISC TRS, DEKS TRS, NTC TRS, NTC HIL TRS, New Borrower and Lender (the
“Operating Lease Subordinations”);

22. that certain Recognition Agreement (Mezzanine) (the “Recognition
Agreement”), executed by and between W2007 Equity Inns Senior Mezz, LLC, a
Delaware limited liability company (“Qualified Preferred Equity Investor”), and
Lender;

23. that certain First Mezzanine Assignment of Title Insurance Proceeds
(Multi-State) executed by and between New Borrower, Lender and such other
parties as more particularly set forth therein (the “New Assignment of Title
Insurance Proceeds”);

24. that certain incumbency certificate of ARC REIT, ARC OP, New Borrower and
each New Operating Lessee (as defined on Schedule I attached hereto) certifying
as to the incumbency of each of ARC REIT, ARC OP, New Borrower and each New
Operating Lessee, executed by an authorized officer of ARC REIT, for the benefit
of Lender;

25. those certain incumbency certificates of Whitehall Street Global, Whitehall
Parallel Global and Qualified Preferred Equity Investor executed by an
authorized officer of WH Advisors, L.L.C. 2007, a Delaware limited liability
company, as applicable, for the benefit of Lender;

 

5



--------------------------------------------------------------------------------

26. the Pledge Agreement; and

27. this Agreement.

The agreements and documents set forth in Recital A and Recital C above (except
for the Original Pledge Agreement and the incumbency certificates referred to as
numbers 24-25), together with all other documents evidencing, securing or
otherwise pertaining to the Loan (other than the documents and agreements set
forth in Recital B), and such other agreements and documents as Lender may
reasonably require, are hereinafter referred to collectively as the “Loan
Documents”, and individually as a “Loan Document”.

D. Original Lender assigned, sold and transferred its interest in the Loan and
the Original Borrower’s Loan Documents to Lender pursuant to certain assignment
documents, including, without limitation, those certain Bills of Sale, dated as
of June 6, 2014, and Lender is the current holder of all of Original Lender’s
interest in the Loan and Original Borrower’s Loan Documents.

E. Lender, as the holder of the Note and beneficiary under the Loan Documents,
has been asked to consent to the assumption by New Borrower and New Guarantor of
the obligations of the Original Borrower and Original Guarantor, respectively,
under the Loan Documents (the “Assumption”).

F. Lender, acting by and through its servicer Berkadia, has agreed to consent to
the Assumption subject to the terms and conditions stated below, including,
without limitation, the execution and delivery of the agreements and documents
set forth in Recital C above and such other documents and instruments as may be
reasonably required by Lender.

G. Unless the context requires otherwise, references in this Agreement to
Original Borrower’s Loan Documents shall be deemed to refer to such documents as
amended by this Agreement, and as such documents may be further amended,
modified, extended or replaced from time to time.

CONTRACTUAL PROVISIONS:

NOW, THEREFORE, in consideration of the Recitals, which are incorporated herein
as if set forth below in full as a substantive, contractual part of this
Agreement, and the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Acknowledgement of Debt.

(a) Lender, Original Borrower and New Borrower confirm and acknowledge that the
aggregate outstanding principal balance under the Note immediately prior to the
Effective Date is $102,800,212.95. New Borrower declares and acknowledges, for
the specific reliance and benefit of Lender, that (i) New Borrower has no claim,
or to New Borrower’s knowledge, defense, or right of offset of any kind or in
any amount with respect to the Note or any of the other Loan Documents, and
(ii) no amounts paid by New Borrower or Original Borrower to Lender pursuant to
or in connection with the execution and delivery of this Agreement shall be
applied to or set off against the principal balance of the Note.

 

6



--------------------------------------------------------------------------------

(b) Berkadia, as the servicing agent on behalf of Lender, hereby confirms, as of
the Effective Date, that it has not issued to Original Borrower or Original
Guarantor any written notice of, and has no actual knowledge of, a default or an
Event of Default under the Original Borrower’s Loan Documents that has not been
cured and is continuing. For the purposes of this Section 1(b), the term “actual
knowledge” shall be limited to the actual knowledge of the undersigned, Gary A.
Routzahn.

2. Conditions Precedent; Consent to Assumption; Consent to Qualified Preferred
Equity Investment; Consent to Operating Lease Agreements; Consent to Management
Agreement.

(a) Original Borrower, and New Borrower, each individually, represents and
warrants to Lender as of the Effective Date that it has satisfied its respective
requirements in connection with the Assumption of the Loan, the Qualified
Preferred Equity Investment (as defined below), the execution of the Operating
Lease Agreements (as defined below), and the execution of the Management
Agreements (as defined below), as such requirements are set forth in the
Original Borrower’s Loan Documents and that certain conditional consent letter
issued by Berkadia on August 27, 2014 and executed by Original Borrower and New
Borrower (the “Original Conditional Approval Letter”), as affected by that
certain conditional approval extension letter issued by Berkadia on November 20,
2014 and executed by Original Borrower and New Borrower (the “Conditional
Approval Extension Letter”), as further affected by that certain conditional
approval letter issued by Berkadia on February 26, 2015 and executed by Original
Borrower and New Borrower (the “Modifications Conditional Approval Letter” and
together with the Original Conditional Approval Letter and the Conditional
Approval Extension Letter, the “Conditional Approval Letter”). Lender hereby
confirms receipt of the deliverables required in connection with the Assumption
of the Loan, the Qualified Preferred Equity Investment, the execution of the
Operating Lease Agreements, and the execution of the Management Agreements, as
such requirements are set forth in the Original Borrower’s Loan Documents and
the Conditional Approval Letter.

(b) In reliance upon the representations, warranties and covenants set forth
herein by Original Borrower, Original Guarantor, New Borrower and New Guarantor,
Lender hereby consents to the Assumption and waives its right to accelerate the
Loan pursuant to any provision of the Original Borrower’s Loan Documents which
might otherwise provide such right to Lender solely on account of such
Assumption. Lender’s consent to the Assumption is not intended to be and shall
not be construed as its consent to any subsequent assumption which requires
Lender’s consent pursuant to the terms of the Loan Agreement or any other Loan
Document.

(c) New Borrower hereby authorizes the Lender to file any and all UCC financing
statements and UCC financing statement amendments as Lender may deem necessary
from time to time including, without limitation, financing statements containing
the description “all assets of New Borrower” or “all personal property of New
Borrower” or similar language.

 

7



--------------------------------------------------------------------------------

(d) Concurrently with the Lender’s consent to the Assumption, Lender consents to
a certain equity investment by W2007 Equity Inns Senior Mezz, LLC, a Delaware
limited liability company (the “Qualified Preferred Equity Investor”), in ARC
Hospitality Portfolio I Holdco LLC, a Delaware limited liability company (the
“Qualified Preferred Equity Investment”), the owner of ninety-nine percent of
the limited partnership interests in New Borrower, which Qualified Preferred
Equity Investment is evidenced by that certain Amended and Restated Limited
Liability Company Agreement, dated as of the date hereof, executed by and among
American Realty Capital Hospitality Portfolio Member, LP, a Delaware limited
partnership, Qualified Preferred Equity Investor and William G. Popeo, as
initial special member.

(e) Concurrently with the Lender’s consent to the Assumption, Lender consents to
those certain operating lease agreements identified on Schedule I attached
hereto and by this reference incorporated herein (collectively, the “Operating
Lease Agreements”).

(f) Concurrently with the Lender’s consent to the Assumption, Lender consents to
those certain management agreements identified on Schedule II attached hereto
and by this reference incorporated herein (collectively, the “Management
Agreements”).

(g) Original Borrower, New Borrower and Lender hereby acknowledge that the Cap
Agreement (as defined in the Assignment of Rate Cap Agreement) has been novated
pursuant to a Novation Confirmation dated on or about the Effective Date
executed by SMBC Capital Markets, Inc., New Borrower and Original Borrower.

3. Assumption of Obligations. As of the Effective Date, Original Borrower does
hereby assign, transfer and convey to New Borrower all of its right, title and
interest in and to the Loan Documents, and New Borrower hereby unconditionally
accepts and assumes Original Borrower’s right, title and interest in and to the
Loan Documents and agrees to comply with all covenants and obligations therein,
including, without limitation, the obligation to pay the unpaid balance due and
owing on the Loan and all interest thereon. Without limiting the foregoing, New
Borrower agrees to keep and observe all of the covenants, terms and conditions
required to be kept, observed and performed by Borrower pursuant to the Note and
all of the other Loan Documents, to the same effect as if New Borrower were the
original maker of, and a party to, the Loan Documents including, but not limited
to, payment of all sums presently outstanding under the Note. New Borrower
hereby adopts, ratifies and confirms as of the Effective Date all of the
representations, warranties and covenants of Original Borrower contained in the
Loan Documents as if made by New Borrower as of the Effective Date except to the
extent such representations and warranties are matters which by their nature can
no longer be true and correct as a result of the passage of time or apply only
to the Original Borrower, Original Guarantor, or other facts or circumstances
that existed only at the execution of the Original Borrower’s Loan Documents.

 

8



--------------------------------------------------------------------------------

4. Limited Release of Original Borrower and Original Guarantor; Reaffirmation.

(a) In reliance upon the representations, warranties and covenants set forth
herein by Original Borrower and Original Guarantor, Lender hereby releases:
(i) Original Borrower from any and all liability for repayment of the principal
and interest under the terms of the Note and the other Original Borrower’s Loan
Documents, and all other obligations under the Original Borrower’s Loan
Documents, to the extent such obligations arise from matters first occurring
from and after the Effective Date which are not caused by or arise out of any
acts of Original Borrower or its Affiliates (as defined in the Loan Agreement);
and (ii) Original Guarantor from any and all liability under the Original
Guaranty and the Original Environmental Indemnity to the extent arising from
matters first occurring from and after the Effective Date which are not caused
by or arise out of any acts of Original Guarantor or its Affiliates. Lender
hereby reserves all rights it may have against Original Borrower and Original
Guarantor for acts or omissions of or events caused by Original Borrower or
Original Guarantor, in each case, arising or occurring prior to the Effective
Date.

(b) The release of Original Borrower and Original Guarantor provided for in
Section 4(a) above shall be deemed withdrawn and shall have no effect to the
extent that this Agreement is held to be void or is determined to be
unenforceable in its entirety by any court in a final non-appealable order as a
result of any action or inaction by or on behalf of Original Borrower or
Original Guarantor, or if any representation or warranty by Original Borrower or
Original Guarantor made in connection with this Agreement is false or misleading
in any material respect when made. In all cases, Original Borrower and Original
Guarantor, as applicable, shall bear the burden of proof on the issue of the
time at which an act or event first occurred or an obligation first arose, which
is the subject of claimed liability under any of the Original Borrower’s Loan
Documents.

(c) Notwithstanding anything to the contrary contained herein, and subject to
the release contained in Section 4(a) hereof, Original Borrower and Original
Guarantor do hereby ratify and confirm their respective obligations under the
Original Borrower’s Loan Documents to the extent arising or resulting from acts
or omissions of or events caused by Original Borrower or Original Guarantor, in
each case, arising or occurring prior to the Effective Date.

5. Representations.

(a) New Borrower represents and warrants to Berkadia and Lender that as of the
Effective Date:

(i) New Borrower is duly organized, validly existing and in good standing under
the laws of its state of formation or organization and has full power and
authority to conduct its affairs as now being conducted and as proposed to be
conducted;

(ii) New Borrower has full power and authority to enter into, execute, deliver
and carry out this Agreement and the Loan Documents to which it is a party, by
assumption or otherwise, and to perform its obligations hereunder and thereunder
and all such actions have been duly authorized by all necessary actions on its
part;

 

9



--------------------------------------------------------------------------------

(iii) This Agreement and the other documents executed in connection herewith
have been duly executed and delivered by New Borrower. This Agreement and the
Loan Documents to which New Borrower is a party, by assumption or otherwise,
constitute legal, valid and binding obligations of New Borrower, enforceable
against New Borrower in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally;

(iv) New Borrower has received and reviewed copies of all of the Loan Documents;

(v) New Borrower nor, to New Borrower’s knowledge, any person owning an interest
in New Borrower (except that New Borrower’s knowledge shall not require any
investigation into ownership of issued shares of ARC REIT), is a country,
territory, individual or entity named on a list maintained by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), or is a Specially
Designated National or Blocked Person under the programs administered by OFAC;

(vi) Except in connection with the Qualified Preferred Equity Investment (as
defined in the Loan Agreement), no equity interest in New Borrower has been
pledged, hypothecated or otherwise encumbered as security for any obligation,
and none of the capital contributed to New Borrower was made in the form of a
loan;

(vii) There is no litigation or other proceeding against New Borrower pending
or, to New Borrower’s knowledge, threatened in writing against New Borrower,
which, if adversely determined, is reasonably likely to materially and adversely
affect the financial condition of New Borrower or its ability to legally perform
its obligations under this Agreement and the other Loan Documents;

(viii) The execution, delivery and performance of this Agreement, and the
performance of New Borrower’s obligations under the Loan Documents, (A) does not
conflict with or result in a violation of New Borrower’s organizational
documents or any judgment, order or decree of any court or arbiter in any
proceeding to which New Borrower is a party, and (B) does not conflict with, or
constitute a material breach of, or constitute a material default under, any
contract, agreement or other instrument by which New Borrower is bound or to
which New Borrower is a party;

(ix) There is no bankruptcy, receivership or insolvency proceeding pending or
threatened against New Borrower; and

(x) No proceeding is pending for the dissolution or annulment of New Borrower,
and all license, income and franchise taxes due and payable by New Borrower have
been paid in full, unless the non-payment of such taxes could not be reasonably
expected to have a material adverse change in the financial condition,
operations or business of New Borrower.

 

10



--------------------------------------------------------------------------------

(b) Each New Guarantor individually represents and warrants to Berkadia and
Lender that as of the Effective Date, solely with respect to itself:

(i) Such New Guarantor is duly organized, validly existing and in good standing
under the laws of the state of its formation and has full power and authority to
conduct its affairs as now being conducted and as proposed to be conducted;

(ii) This Agreement, the New Guaranty, the New Environmental Indemnity and the
other documents executed by such New Guarantor in connection herewith have been
duly executed and delivered by such New Guarantor. This Agreement, the New
Guaranty, the New Environmental Indemnity and such other documents constitute
such New Guarantor’s legal, valid and binding obligations, enforceable against
such New Guarantor in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally;

(iii) Such New Guarantor has received and reviewed copies of all of the Loan
Documents;

(iv) Such New Guarantor nor, to such New Guarantor’s knowledge, any person
owning an interest in such New Guarantor (except that such New Guarantor’s
knowledge shall not require any investigation into ownership of issued shares of
ARC REIT), is a country, territory, individual or entity named on a list
maintained by OFAC, or is a Specially Designated National or Blocked Person
under the programs administered by OFAC;

(v) There is no litigation or other proceeding against such New Guarantor
pending or, to such New Guarantor’s knowledge, threatened in writing against
such New Guarantor, which, if adversely determined, is reasonably likely to
materially and adversely affect the financial condition of such New Guarantor or
its ability to legally perform its obligations under this Agreement and the
other Loan Documents to which such New Guarantor is a party;

(vi) Such New Guarantor has full power and authority to enter into, execute,
deliver and perform this Agreement and the New Guaranty, the New Environmental
Indemnity and the other documents executed by such New Guarantor in connection
herewith and such execution, delivery and performance (A) have been duly and
validly authorized by all necessary actions on the part of such New Guarantor,
(B) does not conflict with or result in a violation of such New Guarantor’s
organizational documents or any judgment, order or decree of any court or
arbiter in any proceeding to which such New Guarantor is a party, and (C) does
not conflict with, or constitute a material breach of, or constitute a material
default under, any contract, agreement or other instrument by which such New
Guarantor is bound or to which such New Guarantor is a party;

 

 

11



--------------------------------------------------------------------------------

(vii) There is no bankruptcy, receivership or insolvency proceeding pending or
threatened against such New Guarantor; and

(viii) No proceeding is pending for the dissolution or annulment of such New
Guarantor, and all license, income and franchise taxes due and payable by such
New Guarantor have been paid in full, unless the non-payment of such taxes could
not be reasonably expected to have a material adverse change in the financial
condition, operations or business of New Guarantor.

(c) Original Borrower represents and warrants to Berkadia and Lender that as of
the Effective Date:

(i) Original Borrower has not received a security instrument or security
agreement from New Borrower encumbering the Collateral to secure the payment of
any sums due Original Borrower or obligations to be performed by New Borrower;

(ii) There exist no defenses, offsets or counterclaims by Original Borrower to
this Agreement or the Original Borrower’s Loan Documents;

(iii) There is no Event of Default by Original Borrower under the provisions of
Original Borrower’s Loan Documents executed or assumed by Original Borrower,
nor, to Original Borrower’s knowledge, are there any conditions which with the
giving of notice or the passage of time or both may constitute an Event of
Default by Original Borrower under the provisions of the Original Borrower’s
Loan Documents;

(iv) The Original Borrower’s Loan Documents are in full force and effect;

(v) There are no subordinate liens of any kind covering or relating to the
Collateral, nor has notice of a lien or notice of intent to file a lien been
received;

(vi) There is no litigation or other proceeding against Original Borrower or the
Collateral pending or overtly threatened, by written communication to Original
Borrower, wherein an unfavorable decision might reasonably result in a material
adverse change in the financial condition of Original Borrower or its ability to
legally perform its obligations under this Agreement and the Original Borrower’s
Loan Documents;

(vii) There is no bankruptcy, receivership or insolvency proceeding pending or,
to Original Borrower’s knowledge, threatened in writing against Original
Borrower;

 

 

12



--------------------------------------------------------------------------------

(viii) No proceeding is pending for the dissolution or annulment of Original
Borrower, and all license, income and franchise taxes due and payable by
Original Borrower have been paid in full; and

(ix) Original Borrower has full power and authority to enter into, execute,
deliver and perform this Agreement and such execution, delivery and performance
(A) have been duly and validly authorized by all necessary actions on the part
of Original Borrower, (B) does not conflict with or result in a violation of
Original Borrower’s organizational documents or any judgment, order or decree of
any court or arbiter in any proceeding to which Original Borrower is a party,
and (C) does not conflict with, or constitute a material breach of, or
constitute a material default under, any contract, agreement or other instrument
by which Original Borrower is bound or to which Original Borrower is a party.

(d) Each Original Guarantor represents and warrants to Berkadia and Lender that
as of the Effective Date:

(i) As of the Effective Date, there is no Event of Default or, to Original
Guarantor’s knowledge, event which with the passage of time or the giving of
notice, or both, would constitute an Event of Default under the Original
Borrower’s Loan Documents executed or assumed by Original Guarantor;

(ii) The Original Borrower’s Loan Documents executed by Original Guarantor are
in full force and effect;

(iii) There is no litigation or other proceeding against Original Guarantor
pending or overtly threatened, by written communication to Original Guarantor,
wherein an unfavorable decision might reasonably result in a material adverse
change in the financial condition of Original Guarantor or its ability to
legally perform its obligations under this Agreement;

(iv) Original Guarantor has the full power and authority to enter into this
Agreement and perform its obligations hereunder. The execution, delivery and
performance of this Agreement and the other documents contemplated herein by
Original Guarantor (A) have been duly and validly authorized by all necessary
action on the part of Original Guarantor, (B) does not conflict with or result
in a violation of Original Guarantor’s organizational documents or any judgment,
order or decree of any court or arbiter in any proceeding to which Original
Guarantor is a party, and (C) does not conflict with, or constitute a material
breach of, or constitute a material default under, any contract, agreement or
other instrument by which Original Guarantor is bound or to which Original
Guarantor is a party;

(v) There is no bankruptcy, receivership or insolvency proceeding pending or, to
Original Guarantor’s knowledge, threatened in writing against Original
Guarantor; and

 

13



--------------------------------------------------------------------------------

(vi) No proceeding is pending for the dissolution or annulment of Original
Guarantor, and all license, income and franchise taxes due and payable by
Original Guarantor have been paid in full.

6. Financial Information.

(a) New Borrower hereby represents and warrants to Lender that all information
and materials regarding New Borrower and its affiliates provided by or on behalf
of New Borrower to Berkadia were true and correct in all material respects as of
the date of delivery thereof and remain materially true and correct as of the
Effective Date.

(b) Each New Guarantor hereby represents and warrants to Lender, solely as to
itself, that all information and materials regarding such New Guarantor and its
affiliates provided by or on behalf of such New Guarantor to Berkadia were true
and correct in all material respects as of the date of delivery thereof and
remain materially true and correct as of the Effective Date.

7. Addresses. Lender, New Borrower and New Guarantor agree that all notice
provisions contained in the Loan Documents are hereby modified to amend the
notice address for Lender, New Borrower and New Guarantor, and that from and
after the Effective Date, the notice addresses for Lender, New Borrower and New
Guarantor, respectively, are as follows:

If to Lender:

U.S. Bank National Association, as Trustee for the Registered Holders of

EQTY 2014-MZ Mezzanine Trust, Commercial Mezzanine Pass-Through Certificates

c/o Berkadia Commercial Mortgage LLC

323 Norristown Road, Suite 300

Ambler, PA 19002

Attention: Client Relations Manager for

                  Loan Nos. 01-0085684 & 01-0086644

Facsimile No.: (215) 328-3832

If to New Borrower:

ARC Hospitality Portfolio I Mezz, LP

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Facsimile No.: (212) 421-5799

If to New Guarantor:

Whitehall Street Global Real Estate Limited Partnership 2007 and

Whitehall Parallel Global Real Estate Limited Partnership 2007

 

14



--------------------------------------------------------------------------------

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Attention: Chief Financial Officer

Facsimile No.: (212) 357-5505

And

American Realty Capital Hospitality Operating Partnership, L.P. and

American Realty Capital Hospitality Trust, Inc.

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Facsimile No.: (212) 421-5799

with a copy to:

Goldman Sachs Realty Management, L.P.

6011 Connection Drive

Irving, Texas 7039

Attention: Investment Management

Facsimile No.: (972) 368-3699

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

with a copy to:

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

8. Release of Berkadia and Lender. Original Borrower, New Borrower, Original
Guarantor and New Guarantor hereby each, as to its own Claims only,
unconditionally and irrevocably releases and forever discharges Berkadia and
Lender and their respective successors, assigns, agents, directors, officers,
employees, and attorneys (collectively, the “Indemnitees”) from all Claims, as
defined below, and each, as to its own Claims only, agrees to indemnify the
Indemnitees, hold the Indemnitees harmless, and defend the Indemnitees with
counsel reasonably acceptable to the Indemnitees from and against any and all
claims, losses,

 

15



--------------------------------------------------------------------------------

causes of action, costs and expenses of every kind or character in connection
with the Claims in connection with this Agreement (excluding any Claims arising
out of or resulting from the gross negligence, illegal acts, bad faith or
willful misconduct of any of the Indemnitees). As used in this Agreement, the
term “Claims” shall mean any and all possible claims, demands, actions, costs,
expenses and liabilities whatsoever, known or unknown, at law or in equity,
originating in whole or in part on or before the Effective Date, which each of
Original Borrower, New Borrower, Original Guarantor or New Guarantor or any of
their respective directors, partners, principals, affiliates, members,
shareholders, officers, agents, employees or successors, may now or hereafter
have against the Indemnitees, if any, and irrespective of whether any such
Claims arise out of contract, tort, violation of laws, or regulations, or
otherwise in connection with the Loan or any of the Loan Documents (other than
the Assumption Agreement) or the Original Borrower’s Loan Documents, including,
without limitation, any contracting for, charging, taking, reserving, collecting
or receiving interest in excess of the highest lawful rate applicable thereto
and any loss, cost or damage, of any kind or character, arising out of or in any
way connected with or in any way resulting from the acts, actions or omissions
of any of the Indemnitees (excluding any claims, demands, actions, costs,
expenses and liabilities arising out of or resulting from the gross negligence,
illegal acts, bad faith or willful misconduct of any of the Indemnitees),
including any requirement that the Loan Documents or Original Borrower’s Loan
Documents be modified as a condition to the transactions contemplated by this
Agreement. Original Borrower, New Borrower, Original Guarantor and each New
Guarantor agree that Berkadia and Lender have no fiduciary or similar
obligations to Original Borrower, New Borrower, Original Guarantor or New
Guarantor or any of them and that their relationship is strictly that of
creditor and debtor. This release is accepted by Berkadia and Lender pursuant to
this Agreement and shall not be construed as an admission of liability on the
part of either of them. Original Borrower, New Borrower, Original Guarantor and
each New Guarantor hereby represents and warrants, each as to itself only, that
it is the current legal and beneficial owner of all Claims, if any, applicable
to it and released hereby by such party and has not assigned, pledged or
contracted to assign or pledge any such Claim to any other person.

9. Confirmation of Waivers. New Borrower, without limiting the generality of its
obligations under the Loan Documents, hereby confirms and ratifies the
submission to jurisdiction and waivers set forth in the Loan Documents.

10. Binding Effect. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, successors, permitted assigns and
representatives.

11. Ratification. Lender and New Borrower hereby ratify and affirm all of the
Loan Documents and all of its or the other’s, as applicable, respective rights,
agreements, obligations, priorities, reservations, promises and waivers as made
and agreed and contained therein and as assumed pursuant to this Agreement by
New Borrower, all of which shall remain in full force and effect.

12. No Impairment of Lien; No Satisfaction. Nothing set forth herein shall
affect the priority or extent of the lien of any of the Loan Documents, nor,
except as expressly set forth herein, release or change the liability of any
party who may now be or after the Effective Date, become liable, primarily or
secondarily, under the Loan Documents. This Agreement does not, and shall not be
construed to, constitute the creation of new indebtedness or the satisfaction,
discharge or extinguishment of the debt secured by the Loan Documents.

 

16



--------------------------------------------------------------------------------

13. Third Party Beneficiary Status of Berkadia. New Borrower, Original Borrower,
Original Guarantor and New Guarantor hereby each acknowledges and agrees that
Berkadia, its successors and assigns, are all intended third party beneficiaries
of this Agreement.

14. Bankruptcy Remote Single Purpose Entities. New Borrower is currently a
bankruptcy-remote single purpose entity and will take all necessary company
action (including, but not limited to, revising and filing charter and control
documents in form, substance and structure as may be reasonably required by
Lender) in order for the New Borrower to continue as a bankruptcy-remote single
purpose entity.

15. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. For the avoidance of doubt, New Borrower shall comply with the
requirements of Section 4.32 of the Loan Agreement.

16. Fees. Original Borrower, New Borrower and Lender have agreed that,
simultaneously with the execution hereof, all fees, costs, and charges arising
in connection with the execution of this Agreement, including without
limitation, all reasonable attorneys’ fees, title company fees, title insurance
premiums, recording costs, assumption and/or transfer fees and other closing
costs incurred by Lender in connection with this Agreement, will be paid as of
the Effective Date, and that Lender shall have no obligation whatsoever for
payment thereof. New Borrower acknowledges and agrees that none of the fees,
costs, and charges paid in connection with the execution of this Agreement shall
be applied to or set off against the principal balance of the Note.

17. Miscellaneous.

(a) Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York pursuant to Section 5-1401 of
the New York General Obligations Law.

(b) Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

(c) Modifications. No change or modification of this Agreement shall be valid
unless the same is in writing and signed by all parties hereto.

(d) Complete Agreement. This Agreement and the Loan Documents represent the
complete agreement among the parties with regard to the items set forth herein,
and there are no representations, covenants, warranties, agreements or
conditions, oral or written, between the parties not set forth in this Agreement
and the Loan Documents.

 

17



--------------------------------------------------------------------------------

(e) Headings, Schedules and Exhibits. The Article and/or Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose. The Schedules and
Exhibits annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when taken together shall be deemed an original, but all of which
shall together constitute one and the same instrument.

(g) Joint and Several Liability. If New Borrower consists of more than one
person or entity, each is jointly and severally liable to perform the
obligations of New Borrower hereunder, and all representations, warranties,
covenants and agreements made by New Borrower are joint and several.

18. Supremacy Clause. It is hereby agreed that the terms and conditions of the
Note and other Loan Documents, as modified by this Agreement, shall remain in
full force and effect and shall be binding upon New Borrower. It is understood
and agreed that in the event there are any conflicting or omitted provisions or
variations between the terms, conditions, rights, or remedies in the Note or any
other Loan Document (other than this Agreement) and the terms of this Agreement,
those terms, conditions, rights or remedies which are most favorable to Lender
shall remain in full force and effect and shall prevail. A default under the
terms and conditions of this Agreement shall constitute a default under the
terms and conditions of the Note and other Loan Documents.

19. Waiver of Trial by Jury. ORIGINAL BORROWER, NEW BORROWER, ORIGINAL GUARANTOR
AND NEW GUARANTOR EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

20. Further Assurances. Original Borrower, Original Guarantor, New Borrower and
New Guarantor shall cooperate with Lender and shall execute and deliver, or
cause to be executed and delivered, all such other documents and instruments,
and shall take all such other action that Lender may request from time to time
in order to accomplish and satisfy the provisions and purposes of this
Agreement, including such confirmations and/or corrective instruments as Lender
reasonably may require, provided that such documents, instruments or actions
shall not increase the liabilities or obligations of Original Borrower, Original
Guarantor, New Borrower or New Guarantor under this Agreement of any of the
other Loan Documents.

 

18



--------------------------------------------------------------------------------

21. Modification to Loan Documents. From and after the Effective Date, New
Borrower and Lender hereby agree that the Loan Documents are hereby amended as
follows:

 

(a) The defined term “Loan Party” as provided in Section 1.1 of the Loan
Agreement shall include SPC Party.

 

(b) The defined term “Pledged Collateral” as provided in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“Pledged Collateral” shall mean (A) the 100% ownership interest of Borrower in
(i) ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company, (ii) ARC Hospitality Portfolio I BHGL Owner, LLC, a Delaware limited
liability company, (iii) ARC Hospitality Portfolio I PXGL Owner, LLC, a Delaware
limited liability company, (iv) ARC Hospitality Portfolio I GBGL Owner, LLC, a
Delaware limited liability company, (v) ARC Hospitality Portfolio I NFGL Owner,
LLC, a Delaware limited liability company, (vi) ARC Hospitality Portfolio I MBGL
1000 Owner, LLC, a Delaware limited liability company, (vii) ARC Hospitality
Portfolio I MBGL 950 Owner, LLC, a Delaware limited liability company,
(viii) ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited
partnership, (ix) ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited
partnership, and (x) ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware
limited partnership, and (B) the 100% ownership interest of Borrower in ARC
Hospitality Portfolio I NTC Owner GP, LLC, a Delaware limited liability company
and the general partner of (i) ARC Hospitality Portfolio I NTC Owner, LP, a
Delaware limited partnership, (ii) ARC Hospitality Portfolio I DLGL Owner, LP, a
Delaware limited partnership, and (iii) ARC Hospitality Portfolio I SAGL Owner,
LP, a Delaware limited partnership.

 

(a) Schedule I of the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Individual Properties and Allocated Loan
Amounts attached hereto as Exhibit A.

 

(b) Schedule I-M1 of the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Mortgage Loan Allocated Loan Amounts
attached hereto as Exhibit B.

 

(c) Schedule III to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Organizational Chart of New Borrower and Tax ID
Numbers attached hereto as Exhibit C and by this reference incorporated herein.

 

(d) Schedule VI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Intellectual Property/Websites attached
hereto as Exhibit D and by this reference incorporated herein.

 

19



--------------------------------------------------------------------------------

(e) Schedule VIII to the Loan Agreement is hereby amended to include the
additional documents pertaining to the Ground Leases listed on that certain
schedule of additional Ground Lease documents attached hereto as Exhibit E and
by this reference incorporated herein.

 

(f) Schedule XI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Rent Roll attached hereto as Exhibit F and by this
reference incorporated herein.

 

(g) Schedule XII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Franchise Agreements attached hereto as
Exhibit G and by this reference incorporated herein.

 

(h) Schedule XVII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Expiring Franchise Properties attached
hereto as Exhibit H and by this reference incorporated herein.

 

(i) Schedule XVIII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Scheduled PIP attached hereto as Exhibit I and by
this reference incorporated herein.

 

(j) Schedule XXI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain PIP Work Other Than Scheduled PIP attached hereto as
Exhibit J and by this reference incorporated herein.

 

(k) The term “ARC Hospitality” as defined in Section 4.14.2(b) of the Loan
Agreement shall mean American Realty Capital Hospitality Properties, LLC or
American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware limited
liability company, a wholly-owned subsidiary of American Realty Capital
Hospitality Properties, LLC.

 

(l) Section 10.4(a) of the Loan Agreement is hereby modified by deleting “CT
Corporation System, 111 Eighth Avenue, New York, New York 10011” and replacing
it with “Corporation Service Company, 1180 Avenue of the Americas, Suite 210,
New York, New York 10036-8401”.

 

(m) For the avoidance of doubt, ARC Hospitality Portfolio I Mezz GP, LLC, a
Delaware limited liability company, the general partner of Borrower shall be
deemed to be an SPC Party under the Loan Agreement and the other Loan Documents.

 

(n) The provisions provided on Schedule III attached hereto and by this
reference incorporated herein are hereby deleted in their entirety and restated
or amended and restated as provided therein to incorporate references to the SPC
Party.

 

(o) Section 7.2(g)(iv) of the Loan Agreement is hereby deleted in its entirety.

 

20



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assumption and Release
Agreement as of the day and year first above written.

 

ORIGINAL BORROWER:

WNT MEZZ I, LLC,

a Delaware limited liability company

By:

/s/ Greg Fay

Name: Greg Fay Title:   Manager

[Signatures continue on next page]



--------------------------------------------------------------------------------

NEW BORROWER:

ARC HOSPITALITY PORTFOLIO I MEZZ, LP,

a Delaware limited partnership

By: ARC Hospitality Portfolio I NTC Owner GP, LLC, a Delaware limited liability
company By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: CEO and President

[Signatures continue on next page]



--------------------------------------------------------------------------------

LENDER: U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-MZ MEZZANINE TRUST, COMMERCIAL MEZZANINE PASS-THROUGH CERTIFICATES By:
KeyBank National Association Its: Master Servicer By: Berkadia Commercial
Mortgage LLC, a Delaware limited liability company Its: Subservicer By:

/s/ Gary A. Routzahn

Name:  Gary A. Routzahn Authorized Representative

[Signatures continue on next page]



--------------------------------------------------------------------------------

ORIGINAL GUARANTOR: WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP
2007, a Delaware limited partnership By: WH Advisors, L.L.C. 2007, a Delaware
limited liability company, its General Partner By:

/s/ Peter Weidman

Name: Peter Weidman Title:   Vice President WHITEHALL PARALLEL GLOBAL REAL
ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited partnership By: WH Advisors,
L.L.C. 2007, a Delaware limited liability company, its General Partner By:

/s/ Peter Weidman

Name: Peter Weidman Title:   Vice President

[Signatures continue on next page]



--------------------------------------------------------------------------------

NEW GUARANTOR:

AMERICAN REALTY CAPITAL
HOSPITALITY OPERATING PARTNERSHIP, L.P.,


a Delaware limited partnership

By: American Realty Capital Hospitality Trust, Inc., a Maryland corporation, its
general partner By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: CEO and President AMERICAN REALTY CAPITAL
HOSPITALITY TRUST, INC., a Maryland corporation By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: CEO and President

[Signatures continue on next page]



--------------------------------------------------------------------------------

WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership By: WH Advisors, L.L.C. 2007, a Delaware limited liability company,
its General Partner By:

/s/ Peter Weidman

Name: Peter Weidman Title:   Vice President WHITEHALL PARALLEL GLOBAL REAL
ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited partnership By: WH Advisors,
L.L.C. 2007, a Delaware limited liability company, its General Partner By:

/s/ Peter Weidman

Name: Peter Weidman Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Operating Lease Agreements

(see attached)



--------------------------------------------------------------------------------

Lease #

  

Lessor

  

Lessee

  

Property Name

  

Property Address

  

City/St/Zip

001    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability
company    Hyatt Place Birmingham/Hoover    2980 John Hawkins Parkway   
Birmingham, AL 35244 002    ARC Hospitality Portfolio I Owner, LLC, a Delaware
limited liability company    ARC Hospitality Portfolio I TRS, LLC, a Delaware
limited liability company    Embassy Suites Orlando International Drive/Jamaican
Court    8250 Jamaican Court    Orlando, FL 32819 003    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I TRS, LLC, a Delaware limited liability company    Hyatt Place Miami
Airport—West/Doral    3655 NW 82nd Avenue    Miami, FL 33166 004    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I TRS, LLC, a Delaware limited liability company    Hyatt
Place Tampa Airport/Westshore    4811 West Main Street    Tampa
Airport/Westshore, FL 33607 005    ARC Hospitality Portfolio I Owner, LLC, a
Delaware limited liability company    ARC Hospitality Portfolio I TRS, LLC, a
Delaware limited liability company    Fairfield Inn & Suites Atlanta Vinings   
2450 Paces Ferry Road    Atlanta , GA 30339 006    ARC Hospitality Portfolio I
Owner, LLC, a Delaware limited liability company    ARC Hospitality Portfolio I
TRS, LLC, a Delaware limited liability company    Homewood Suites by Hilton
Chicago-Downtown    40 East Grand Avenue    Chicago, IL 60611 007    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I TRS, LLC, a Delaware limited liability company    Hyatt
Place Indianapolis/Keystone    9104 Keystone Crossing    Indianapolis, IN 46240
008    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability
company    Hyatt Place Baton Rouge/I-10    6080 Bluebonnet Boulevard    Baton
Rouge, LA 70809 009    ARC Hospitality Portfolio I Owner, LLC, a Delaware
limited liability company    ARC Hospitality Portfolio I TRS, LLC, a Delaware
limited liability company    Hyatt Place Baltimore/BWI Airport    940
International Drive    Linthicum Heights, MD 21090 010    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I TRS, LLC, a Delaware limited liability company    Hyatt Place
Albuquerque/Uptown    6901 Arvada North East    Albuquerque, NM 87110 011    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I TRS, LLC, a Delaware limited liability company    Hyatt
Place Cincinnati Blue Ash    11435 Reed Hartman Highway    Blue Ash, OH 45241
012    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability
company    Hyatt Place Columbus/Worthington    7490 Vantage Drive    Columbus,
OH 43235 013    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited
liability company    ARC Hospitality Portfolio I TRS, LLC, a Delaware limited
liability company    Hyatt Place Memphis/Wolfchase Galleria    7905 Giacosa
Place    Memphis, TN 38133 014    ARC Hospitality Portfolio I Owner, LLC, a
Delaware limited liability company    ARC Hospitality Portfolio I TRS, LLC, a
Delaware limited liability company    Hyatt Place Nashville/Franklin/Cool
Springs    650 Bakers Bridge Avenue    Franklin, TN 37067 015    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I TRS, LLC, a Delaware limited liability company    Hyatt Place
Richmond/Innsbrook    4100 Cox Road    Glen Allen, VA 23060 016    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability company   
Courtyard Lexington South/Hamburg Place    1951 Pleasant Ridge    Lexington, KY
40509



--------------------------------------------------------------------------------

017    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited
liability company    Courtyard Louisville Downtown    100 South Second Street   
Louisville, KY40202 018    ARC Hospitality Portfolio I Owner, LLC, a Delaware
limited liability company    ARC Hospitality Portfolio I MISC TRS, LLC, a
Delaware limited liability company    Residence Inn Lexington South/Hamburg
Place    2688 Pink Pigeon Parkway    Lexington, KY 40509 019    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I MISC TRS, LLC, a Delaware limited liability company    SpringHill
Suites Lexington Near the University of Kentucky    863 S. Broadway   
Lexington, KY 40504 020    ARC Hospitality Portfolio I BHGL Owner, LLC, a
Delaware limited liability company    ARC Hospitality Portfolio I HIL TRS, LLC,
a Delaware limited liability company    Hampton Inn Birmingham/Mountain Brook   
2731 US Highway 280    Birmingham, AL 35223 021    ARC Hospitality Portfolio I
PXGL Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I HIL TRS, LLC, a Delaware limited liability company    Homewood
Suites by Hilton Phoenix-Biltmore    2001 East Highland Avenue    Phoenix, AZ
85016 022    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited
liability company    ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware
limited liability company    Hampton Inn Colorado Springs Air Force Academy   
7245 Commerce Center Drive    Colorado Springs, CO 80919 023    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I HIL TRS, LLC, a Delaware limited liability company    Homewood
Suites by Hilton Hartford/Windsor Locks    65 Ella Grasso Turnpike    Windsor
Locks, CT 06096 024    ARC Hospitality Portfolio I Owner, LLC, a Delaware
limited liability company    ARC Hospitality Portfolio I HIL TRS, LLC, a
Delaware limited liability company    Hampton Inn & Suites Boynton Beach    1475
West Gateway Boulevard    Boynton Beach, FL 33426 025    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I HIL TRS, LLC, a Delaware limited liability company    Hampton Inn
Boca Raton    1455 Yamato Road    Boca Raton, FL 33431 026    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I HIL TRS, LLC, a Delaware limited liability company    Hampton Inn
Boca Raton – Deerfield Beach    660 West Hillsboro Boulevard    Deerfield Beach,
FL 33441 027    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited
liability company    ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware
limited liability company    Hampton Inn Palm Beach Gardens    4001 RCA
Boulevard    Palm Beach Gardens, FL 33410 028    ARC Hospitality Portfolio I
Owner, LLC, a Delaware limited liability company    ARC Hospitality Portfolio I
HIL TRS, LLC, a Delaware limited liability company    Hampton Inn West Palm
Beach Florida Turnpike    2025 Vista Parkway    West Palm Beach, FL 33411 029   
ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company   
ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability company
   Hampton Inn Chicago/Gurnee    5550 Grand Avenue    Gurnee, IL 60031 030   
ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company   
ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability company
   Hampton Inn Kansas City/Overland Park    10591 Metcalf Frontage Road   
Overland Park, KS 66212 031    ARC Hospitality Portfolio I GBGL Owner, LLC, a
Delaware limited liability company    ARC Hospitality Portfolio I HIL TRS, LLC,
a Delaware limited liability company    Hampton Inn Baltimore/Glen Burnie   
6617 Ritchie Highway    Glen Burnie, MD 21061 032    ARC Hospitality Portfolio I
Owner, LLC, a Delaware limited liability company    ARC Hospitality Portfolio I
HIL TRS, LLC, a Delaware limited liability company    Hampton Inn
Detroit/Madison Heights/South Troy    32420 Stephenson Highway    Madison
Heights, MI 48071



--------------------------------------------------------------------------------

033    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited
liability company    Hampton Inn Detroit/Northville    20600 Haggerty Road   
Northville, MI 48167 034    ARC Hospitality Portfolio I Owner, LLC, a Delaware
limited liability company    ARC Hospitality Portfolio I HIL TRS, LLC, a
Delaware limited liability company    Hampton Inn St. Louis/Westport    2454 Old
Dorsett Road    Maryland Heights, MO 63043 035    ARC Hospitality Portfolio I
Owner, LLC, a Delaware limited liability company    ARC Hospitality Portfolio I
HIL TRS, LLC, a Delaware limited liability company    Hampton Inn Albany-Wolf
Road (Airport)    10 Ulenski Drive    Albany, NY 12005 036    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I HIL TRS, LLC, a Delaware limited liability company    Hampton Inn
Cleveland/Westlake    29690 Detroit Road    Westlake, OH 44145 037    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability company   
Hampton Inn Columbus/Dublin    3920 Tuller Road    Dublin, OH 43017 038    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability company   
Hampton Inn Scranton at Montage Mountain    22 Montage Mountain Road   
Scranton, PA 18507 039    ARC Hospitality Portfolio I Owner, LLC, a Delaware
limited liability company    ARC Hospitality Portfolio I HIL TRS, LLC, a
Delaware limited liability company    Hampton Inn Kansas City-Airport    11212
North Newark Circle    Kansas City, MO 64153 040    ARC Hospitality Portfolio I
Owner, LLC, a Delaware limited liability company    ARC Hospitality Portfolio I
HIL TRS, LLC, a Delaware limited liability company    Hampton Inn State College
   1101 East College Avenue    State College, PA 16801 041    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I HIL TRS, LLC, a Delaware limited liability company    Hampton Inn
Charleston-Airport/Coliseum    4701 Saul White Boulevard North    Charleston, SC
29418 042    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited
liability company    ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware
limited liability company    Hampton Inn Columbia—I-26 Airport    1094 Chris
Drive    West Columbia, SC 29169 043    ARC Hospitality Portfolio I Owner, LLC,
a Delaware limited liability company    ARC Hospitality Portfolio I HIL TRS,
LLC, a Delaware limited liability company    Hampton Inn Memphis-Poplar    5320
Poplar Avenue    Memphis, TN 38119 044    ARC Hospitality Portfolio I Owner,
LLC, a Delaware limited liability company    ARC Hospitality Portfolio I HIL
TRS, LLC, a Delaware limited liability company    Hampton Inn Pickwick Dam—at
Shiloh Falls    90 Old South Road    Counce, TN 38326 045    ARC Hospitality
Portfolio I NFGL Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability company   
Hampton Inn Norfolk-Naval Base    8501 Hampton Boulevard    Norfolk, VA 23505
046    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited
liability company    Hampton Inn Beckley    110 Harper Park Drive    Beckley, WV
25801 047    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited
liability company    ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware
limited liability company    Hampton Inn Morgantown    1053 Van Voorhis Road   
Morgantown, WV 26505 048    ARC Hospitality Portfolio I MBGL 1000 Owner, LLC, a
Delaware limited liability company    ARC Hospitality Portfolio I MCK TRS, LLC,
a Delaware limited liability company    Courtyard Mobile    1000 West I-65
Service Road    Mobile, AL 36609



--------------------------------------------------------------------------------

049    ARC Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware limited
liability company    ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware
limited liability company    Residence Inn Mobile   

950 West I-65 Service

Road S.

   Mobile , AL 36609 050    ARC Hospitality Portfolio I Owner, LLC, a Delaware
limited liability company    ARC Hospitality Portfolio I MCK TRS, LLC, a
Delaware limited liability company    Courtyard Gainesville    3700 SW 42nd
Street    Gainesville, FL 32608 051    ARC Hospitality Portfolio I Owner, LLC, a
Delaware limited liability company    ARC Hospitality Portfolio I MCK TRS, LLC,
a Delaware limited liability company    Courtyard Orlando Altamonte
Springs/Maitland    1750 Pembrook Drive    Orlando, FL 32810 052    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability company   
Courtyard Sarasota Bradenton Airport    850 University Parkway    Sarasota, FL
34234 053    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited
liability company    ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware
limited liability company    Courtyard Tallahassee North/I-10 Capital Circle   
1972 Raymond Diehl Road    Tallahassee, FL 32308 054    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I MCK TRS, LLC, a Delaware limited liability company    Holiday Inn
Express and Suites: Kendall East-Miami    11520 SW 88th Street    Miami, FL
33176 055    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited
liability company    ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware
limited liability company    Residence Inn Fort Myers    2960 Colonial Boulevard
   Fort Myers, FL 33912 056    ARC Hospitality Portfolio I Owner, LLC, a
Delaware limited liability company    ARC Hospitality Portfolio I MCK TRS, LLC,
a Delaware limited liability company    Residence Inn Sarasota Bradenton    1040
University Parkway    Sarasota, FL 34234 057    ARC Hospitality Portfolio I
Owner, LLC, a Delaware limited liability company    ARC Hospitality Portfolio I
MCK TRS, LLC, a Delaware limited liability company    Residence Inn Tallahassee
North/I-10 Capital Circle    1880 Raymond Diehl Road    Tallahassee, FL 32308
058    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited
liability company    Residence Inn Tampa Sabal Park/Brandon    9719 Princess
Palm Avenue    Tampa, FL 33619 059    ARC Hospitality Portfolio I Owner, LLC, a
Delaware limited liability company    ARC Hospitality Portfolio I MCK TRS, LLC,
a Delaware limited liability company    Residence Inn Tampa North/I-75 Fletcher
   13420 North Telecom Parkway    Tampa, FL 33637 060    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I MCK TRS, LLC, a Delaware limited liability company    Courtyard
Athens Downtown    166 North Finley Street    Athens, GA 30601 061    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability company   
Residence Inn Macon    3900 Sheraton Drive    Macon, GA 31210 062    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability company   
Residence Inn Savannah Midtown    5710 White Bluff Road    Savannah, GA 31405
063    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited
liability company    Courtyard Knoxville Cedar Bluff    216 Langley Place   
Knoxville, TN 37922 064    ARC Hospitality Portfolio I Owner, LLC, a Delaware
limited liability company    ARC Hospitality Portfolio I MCK TRS, LLC, a
Delaware limited liability company    Residence Inn Chattanooga Downtown    215
Chestnut Street    Chattanooga, TN 37402



--------------------------------------------------------------------------------

065    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited
liability company    Residence Inn Knoxville Cedar Bluff    215 Langley Place at
North Peters Road    Knoxville, TN 37922 066    ARC Hospitality Portfolio I
Owner, LLC, a Delaware limited liability company    ARC Hospitality Portfolio I
MISC TRS, LLC, a Delaware limited liability company    Courtyard Jacksonville
Airport Northeast    14668 Duval Road    Jacksonville, FL 32218 067    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability company   
Residence Inn Boise Downtown    1401 Lusk Avenue    Boise, ID 83706 068    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability company   
Courtyard Chicago Elmhurst/Oakbrook Area    370 North IL Route 83    Elmhurst,
Il 60126 069    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited
liability company    ARC Hospitality Portfolio I TRS, LLC, a Delaware limited
liability company    Courtyard Bowling Green Convention Center    1010 Wilkinson
Trace    Bowling Green, KY 42104 070    ARC Hospitality Portfolio I Owner, LLC,
a Delaware limited liability company    ARC Hospitality Portfolio I MISC TRS,
LLC, a Delaware limited liability company    Hampton Inn Boston/Peabody    59
Newbury Street Route 1 North    Peabody, MA 01960 071    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I MISC TRS, LLC, a Delaware limited liability company    Homewood
Suites by Hilton Boston-Peabody    57 Newbury Street    Boston, MA 01960 072   
ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company   
ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability company
   Hampton Inn Grand Rapids-North    500 Center Drive    Grand Rapids, MI 49544
073    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited
liability company    SpringHill Suites Grand Rapids North    450 Center Drive   
Grand Rapids, MI 49544 074    ARC Hospitality Portfolio I Owner, LLC, a Delaware
limited liability company    ARC Hospitality Portfolio I MISC TRS, LLC, a
Delaware limited liability company    Hyatt Place Minneapolis Airport-South   
7800 International Drive    Bloomington, MN 55425 075    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I MISC TRS, LLC, a Delaware limited liability company    Hyatt Place
Las Vegas    4520 Paradise Road    Las Vegas, NV 89109 076    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I MISC TRS, LLC, a Delaware limited liability company    Residence Inn
Portland Downtown/Lloyd Center    1710 NE Multnomah Street    Portland, OR 97232
077    ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited
liability company    Holiday Inn Charleston Mt. Pleasant    250 Johnny Dodds
Boulevard    Mount Pleasant, SC 29464 078    ARC Hospitality Portfolio I Owner,
LLC, a Delaware limited liability company    ARC Hospitality Portfolio I MISC
TRS, LLC, a Delaware limited liability company    Hampton Inn & Suites
Nashville/Franklin (Cool Springs)    7141 South Springs Drive    Franklin, TN
37067 079    ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited
partnership    ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited
partnership    Residence Inn Los Angeles LAX/El Segundo    2135 East El Segundo
Boulevard    El Segundo, CA 90245 080    ARC Hospitality Portfolio I NTC Owner,
LP, a Delaware limited partnership    ARC Hospitality Portfolio I NTC TRS, LP, a
Delaware limited partnership    Residence Inn San Diego Rancho Bernardo/Scripps
Poway    12011 Scripps Highlands Drive    San Diego, CA 92131



--------------------------------------------------------------------------------

081    ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership
   ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
SpringHill Suites San Diego Rancho Bernardo/Scripps Poway    12032 Scripps
Highlands Drive    San Diego, CA 92131 082    ARC Hospitality Portfolio I NTC
Owner, LP, a Delaware limited partnership    ARC Hospitality Portfolio I NTC
TRS, LP, a Delaware limited partnership    Fairfield Inn & Suites Dallas
Medical/Market Center    2110 Market Center Boulevard at Stemmons    Dallas, TX
75207 083    ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited
partnership    ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited
partnership    SpringHill Suites Austin Round Rock    2960 Hoppe Trail    Round
Rock, TX 78681 084    ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware
limited partnership    ARC Hospitality Portfolio I NTC TRS, LP, a Delaware
limited partnership    SpringHill Suites San Antonio Medical Center/Northwest   
3636 NW Loop 410    San Antonio, TX 78201 085    ARC Hospitality Portfolio I NTC
Owner, LP, a Delaware limited partnership    ARC Hospitality Portfolio I NTC
TRS, LP, a Delaware limited partnership    Courtyard Asheville    One Buckstone
Place    Asheville, NC 28805 086    ARC Hospitality Portfolio I NTC Owner, LP, a
Delaware limited partnership    ARC Hospitality Portfolio I NTC HIL TRS, LP, a
Delaware limited partnership    Hampton Inn Charlotte/Gastonia    1859 Remount
Road    Gastonia, NC 28054 087    ARC Hospitality Portfolio I NTC Owner, LP, a
Delaware limited partnership    ARC Hospitality Portfolio I NTC HIL TRS, LP, a
Delaware limited partnership    Hampton Inn Dallas -Addison    4505 Beltway
Drive    Addison, TX 75001 088    ARC Hospitality Portfolio I NTC Owner, LP, a
Delaware limited partnership    ARC Hospitality Portfolio I NTC HIL TRS, LP, a
Delaware limited partnership    Homewood Suites by Hilton San Antonio-Northwest
   4323 Spectrum One    San Antonio, TX 78230 089    ARC Hospitality Portfolio I
NTC Owner, LP, a Delaware limited partnership    ARC Hospitality Portfolio I NTC
HIL TRS, LP, a Delaware limited partnership    Hampton Inn Fayetteville I-95
10/25/2007    1922 Cedar Creek Road    Fayetteville, NC 28312 090    ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company    ARC
Hospitality Portfolio I DEKS TRS, LLC, a Delaware limited liability company   
Hyatt Place Kansas City/Overland Park/Metcalf    6801 West 112th Street   
Overland Park, KS 66211 091    ARC Hospitality Portfolio I DLGL Owner, LP, a
Delaware limited partnership    ARC Hospitality Portfolio I NTC TRS, LP, a
Delaware limited partnership    Courtyard Dallas Medical/Market Center    2150
Market Center Blvd.    Dallas, TX 75207 092    ARC Hospitality Portfolio I NTC
Owner, LP, a Delaware limited partnership    ARC Hospitality Portfolio I NTC
TRS, LP, a Delaware limited partnership    Hilton Garden Inn Austin/Round Rock
   2310 North IH35    Round Rock, TX 78681 093    ARC Hospitality Portfolio I
NTC Owner, LP, a Delaware limited partnership    ARC Hospitality Portfolio I NTC
TRS, LP, a Delaware limited partnership    SpringHill Suites Houston Hobby
Airport    7922 Mosley Road    Houston, TX 77061 094    ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company    ARC Hospitality
Portfolio I HIL TRS, LLC, a Delaware limited liability company   

Hampton Inn Columbus-Airport

Hampton Inn Chattanooga-Airport/I-75

Homewood Suites by Hilton Memphis-Germantown

  

5585 Whitesville Road

7013 Shallowford Road

7855 Wolf River Boulevard

  

Columbus, GA 31904

Chattanooga, TN 37421

Germantown, TN 38138



--------------------------------------------------------------------------------

SCHEDULE II

Management Agreements

(see attached)



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

  

SIGNATORY 3

Courtyard Asheville    Operator Agreement    ARC Hospitality Portfolio I NTC
TRS, LP    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   McKibbon Hotel Management, Inc.    Courtyard Athens Downtown    Operator
Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.   
Courtyard Bowling Green Convention Center    Operator Agreement    ARC
Hospitality Portfolio I TRS, LLC    American Realty Capital Hospitality Grace
Portfolio, LLC       Management Agreement    American Realty Capital Hospitality
Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC    Courtyard Chicago
Elmhurst/Oakbrook Area    Operator Agreement    ARC Hospitality Portfolio I MISC
TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   First Hospitality Group, Inc.    Courtyard Dallas Medical/Market Center   
Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American Realty
Capital Hospitality Grace Portfolio, LLC       Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC       Liquor-Related Agreement – Operator Agreement    ARC Hospitality
Portfolio I NTC TRS, LP    ARC Hospitality Portfolio I TX Beverage Company, LLC
      Liquor-Related Agreement – Management Agreement    ARC Hospitality
Portfolio I TX Beverage Company, LLC    Crestline Hotels & Resorts, LLC   
Courtyard Gainesville    Operator Agreement    ARC Hospitality Portfolio I MCK
TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   McKibbon Hotel Management, Inc.    Courtyard Jacksonville Airport Northeast
   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and
Resorts, LP    Courtyard Knoxville Cedar Bluff    Operator Agreement    ARC
Hospitality Portfolio I MCK TRS, LLC    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.    Courtyard
Lexington South/Hamburg Place    Operator Agreement    ARC Hospitality Portfolio
I MISC TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC   
   Management Agreement    American Realty Capital Hospitality Grace Portfolio,
LLC    Musselman Hotels Management, LLC    Courtyard Louisville Downtown   
Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Musselman Hotels
Management, LLC   



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

  

SIGNATORY 3

Courtyard Mobile    Operator Agreement    ARC Hospitality Portfolio I MCK TRS,
LLC    American Realty Capital Hospitality Grace Portfolio, LLC       Management
Agreement    American Realty Capital Hospitality Grace Portfolio, LLC   
McKibbon Hotel Management, Inc.    Courtyard Orlando Altamonte Springs/Maitland
   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.    Courtyard Sarasota Bradenton Airport    Operator Agreement
   ARC Hospitality Portfolio I MCK TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.   
Courtyard Tallahassee North/I-10 Capital Circle    Operator Agreement    ARC
Hospitality Portfolio I MCK TRS, LLC    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.    Embassy
Suites Orlando International Drive/Jamaican Court    Operator Agreement    ARC
Hospitality Portfolio I TRS, LLC    American Realty Capital Hospitality Grace
Portfolio, LLC       Management Agreement    American Realty Capital Hospitality
Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC    Fairfield Inn &
Suites Atlanta Vinings    Operator Agreement    ARC Hospitality Portfolio I TRS,
LLC    American Realty Capital Hospitality Grace Portfolio, LLC       Management
Agreement    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Fairfield Inn & Suites Dallas Medical/Market
Center    Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP   
American Realty Capital Hospitality Grace Portfolio, LLC       Management
Agreement    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Hampton Inn & Suites Boynton Beach   
Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC    Hampton Inn Colorado Springs Air Force Academy    Operator
Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC   
Hampton Inn & Suites Nashville/Franklin (Cool Springs)    Operator Agreement   
ARC Hospitality Portfolio I MISC TRS, LLC    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    Pillar Hotels and Resorts, LP    Hampton Inn
Albany-Wolf Road (Airport)    Operator Agreement    ARC Hospitality Portfolio I
HIL TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Hampton Inns Management LLC   



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

  

SIGNATORY 3

Hampton Inn Baltimore/Glen Burnie    Operator Agreement    ARC Hospitality
Portfolio I HIL TRS, LLC    American Realty Capital Hospitality Grace Portfolio,
LLC       Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Hampton Inns Management LLC    Hampton Inn Beckley    Operator
Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC   
Hampton Inn Birmingham/Mountain Brook    Operator Agreement    ARC Hospitality
Portfolio I HIL TRS, LLC    American Realty Capital Hospitality Grace Portfolio,
LLC       Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Hampton Inns Management LLC    Hampton Inn Boca Raton   
Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC    Hampton Inn Boca Raton – Deerfield Beach    Operator Agreement
   ARC Hospitality Portfolio I HIL TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC   
Hampton Inn Boston/Peabody    Operator Agreement    ARC Hospitality Portfolio I
MISC TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Pillar Hotels and Resorts, LP    Hampton Inn Charleston-Airport/Coliseum   
Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC    Hampton Inn Charlotte/Gastonia    Operator Agreement    ARC
Hospitality Portfolio I NTC HIL TRS, LP    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC    Hampton Inn
Chattanooga-Airport/I-75    Operator Agreement    ARC Hospitality Portfolio I
HIL TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Hampton Inns Management LLC    Hampton Inn Chicago/Gurnee    Operator
Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC   
Hampton Inn Cleveland/Westlake    Operator Agreement    ARC Hospitality
Portfolio I HIL TRS, LLC    American Realty Capital Hospitality Grace Portfolio,
LLC       Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Hampton Inns Management LLC   



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

  

SIGNATORY 3

Hampton Inn Columbia—I-26 Airport    Operator Agreement    ARC Hospitality
Portfolio I HIL TRS, LLC    American Realty Capital Hospitality Grace Portfolio,
LLC       Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Hampton Inns Management LLC    Hampton Inn Columbus/Dublin   
Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC    Hampton Inn Columbus-Airport    Operator Agreement    ARC
Hospitality Portfolio I HIL TRS, LLC    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC    Hampton Inn
Dallas -Addison    Operator Agreement    ARC Hospitality Portfolio I NTC HIL
TRS, LP    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Hampton Inns Management LLC    Hampton Inn Detroit/Madison Heights/South Troy
   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC    Hampton Inn Detroit/Northville    Operator Agreement    ARC
Hospitality Portfolio I HIL TRS, LLC    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC    Hampton Inn
Fayetteville I-95 10/25/2007    Operator Agreement    ARC Hospitality Portfolio
I NTC HIL TRS, LP    American Realty Capital Hospitality Grace Portfolio, LLC   
   Management Agreement    American Realty Capital Hospitality Grace Portfolio,
LLC    Hampton Inns Management LLC    Hampton Inn Grand Rapids-North    Operator
Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC       Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and Resorts, LP
   Hampton Inn Kansas City/Overland Park    Operator Agreement    ARC
Hospitality Portfolio I HIL TRS, LLC    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC    Hampton Inn
Kansas City-Airport    Operator Agreement    ARC Hospitality Portfolio I HIL
TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Hampton Inns Management LLC    Hampton Inn Memphis-Poplar    Operator
Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC   



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

  

SIGNATORY 3

Hampton Inn Morgantown    Operator Agreement    ARC Hospitality Portfolio I HIL
TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Hampton Inns Management LLC    Hampton Inn Norfolk-Naval Base    Operator
Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC   
Hampton Inn Palm Beach Gardens    Operator Agreement    ARC Hospitality
Portfolio I HIL TRS, LLC    American Realty Capital Hospitality Grace Portfolio,
LLC       Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Hampton Inns Management LLC    Hampton Inn Pickwick Dam—at
Shiloh Falls    Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC
   American Realty Capital Hospitality Grace Portfolio, LLC       Management
Agreement    American Realty Capital Hospitality Grace Portfolio, LLC    Hampton
Inns Management LLC    Hampton Inn Scranton at Montage Mountain    Operator
Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC   
Hampton Inn St. Louis/Westport    Operator Agreement    ARC Hospitality
Portfolio I HIL TRS, LLC    American Realty Capital Hospitality Grace Portfolio,
LLC       Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Hampton Inns Management LLC    Hampton Inn State College   
Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC    Hampton Inn West Palm Beach Florida Turnpike    Operator
Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC   
Hilton Garden Inn Austin/Round Rock    Operator Agreement    ARC Hospitality
Portfolio I NTC TRS, LP    American Realty Capital Hospitality Grace Portfolio,
LLC       Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Crestline Hotels & Resorts, LLC       Liquor-Related Agreement
– Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    ARC
Hospitality Portfolio I TX Beverage Company, LLC       Liquor-Related Agreement
– Management Agreement    ARC Hospitality Portfolio I TX Beverage Company, LLC
   Crestline Hotels & Resorts, LLC    Holiday Inn Charleston Mt. Pleasant   
Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and
Resorts, LP   



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

  

SIGNATORY 3

Holiday Inn Express and Suites: Kendall East-Miami    Operator Agreement    ARC
Hospitality Portfolio I MCK TRS, LLC    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.    Homewood
Suites by Hilton Boston-Peabody    Operator Agreement    ARC Hospitality
Portfolio I MISC TRS, LLC    American Realty Capital Hospitality Grace
Portfolio, LLC       Management Agreement    American Realty Capital Hospitality
Grace Portfolio, LLC    Pillar Hotels and Resorts, LP    Homewood Suites by
Hilton Chicago-Downtown    Operator Agreement    ARC Hospitality Portfolio I
TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Crestline Hotels & Resorts, LLC    Homewood Suites by Hilton Hartford/Windsor
Locks    Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC   
American Realty Capital Hospitality Grace Portfolio, LLC       Management
Agreement    American Realty Capital Hospitality Grace Portfolio, LLC   
Homewood Suties Management LLC    Homewood Suites by Hilton Memphis-Germantown
   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Homewood Suties
Management LLC    Homewood Suites by Hilton Phoenix-Biltmore    Operator
Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Homewood Suties Management LLC   
Homewood Suites by Hilton San Antonio-Northwest    Operator Agreement    ARC
Hospitality Portfolio I NTC HIL TRS, LP    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    Homewood Suties Management LLC    Hyatt
Place Albuquerque/Uptown    Operator Agreement    ARC Hospitality Portfolio I
TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Crestline Hotels & Resorts, LLC    Hyatt Place Baltimore/BWI Airport   
Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC       Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC       Liquor Related Agreement—Occupancy Agreement    Crestline Hotels &
Resorts, LLC    Crestline Hotels & Resorts, Inc.-Baltimore    ARC Hospitality
Portfolio I TRS, LLC Hyatt Place Baton Rouge/I-10    Operator Agreement    ARC
Hospitality Portfolio I TRS, LLC    American Realty Capital Hospitality Grace
Portfolio, LLC       Management Agreement    American Realty Capital Hospitality
Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC    Hyatt Place
Birmingham/Hoover    Operator Agreement    ARC Hospitality Portfolio I TRS, LLC
   American Realty Capital Hospitality Grace Portfolio, LLC       Management
Agreement    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC   



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

  

SIGNATORY 3

Hyatt Place Cincinnati Blue Ash    Operator Agreement    ARC Hospitality
Portfolio I TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC
      Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Crestline Hotels & Resorts, LLC       F&B Tenancy Agreement   
ARC Hospitality Portfolio I TRS, LLC    Crestline Hotels Ohio BevCo, LLC   
Hyatt Place Columbus/Worthington    Operator Agreement    ARC Hospitality
Portfolio I TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC
      Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Crestline Hotels & Resorts, LLC       F&B Tenancy Agreement   
ARC Hospitality Portfolio I TRS, LLC    Crestline Hotels Ohio BevCo, LLC   
Hyatt Place Indianapolis/Keystone    Operator Agreement    ARC Hospitality
Portfolio I TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC
      Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Crestline Hotels & Resorts, LLC    Hyatt Place Kansas
City/Overland Park/Metcalf    Operator Agreement    ARC Hospitality Portfolio I
DEKS TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Crestline Hotels & Resorts, LLC       Liquor Related Agreement—F&B Management
Agreement    ARC Hospitality Portfolio I KS TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Liquor Related Agreement—Sub-Management
Agreement    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Hyatt Place Las Vegas    Operator Agreement
   ARC Hospitality Portfolio I MISC TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and Resorts, LP   
Hyatt Place Memphis/Wolfchase Galleria    Operator Agreement    ARC Hospitality
Portfolio I TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC
      Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Crestline Hotels & Resorts, LLC    Hyatt Place Miami
Airport—West/Doral    Operator Agreement    ARC Hospitality Portfolio I TRS, LLC
   American Realty Capital Hospitality Grace Portfolio, LLC       Management
Agreement    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Hyatt Place Minneapolis Airport-South   
Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    First Hospitality
Group, Inc.    Hyatt Place Nashville/Franklin/Cool Springs    Operator Agreement
   ARC Hospitality Portfolio I TRS, LLC    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC   



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

  

SIGNATORY 3

Hyatt Place Richmond/Innsbrook    Operator Agreement    ARC Hospitality
Portfolio I TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC
      Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Crestline Hotels & Resorts, LLC    Hyatt Place Tampa
Airport/Westshore    Operator Agreement    ARC Hospitality Portfolio I TRS, LLC
   American Realty Capital Hospitality Grace Portfolio, LLC       Management
Agreement    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Residence Inn Boise Downtown    Operator
Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC       Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Innventures IVI, LP   
Residence Inn Chattanooga Downtown    Operator Agreement    ARC Hospitality
Portfolio I MCK TRS, LLC    American Realty Capital Hospitality Grace Portfolio,
LLC       Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    McKibbon Hotel Management, Inc.    Residence Inn Fort Myers   
Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.    Residence Inn Knoxville Cedar Bluff    Operator Agreement   
ARC Hospitality Portfolio I MCK TRS, LLC    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.    Residence
Inn Lexington South/Hamburg Place    Operator Agreement    ARC Hospitality
Portfolio I MISC TRS, LLC    American Realty Capital Hospitality Grace
Portfolio, LLC       Management Agreement    American Realty Capital Hospitality
Grace Portfolio, LLC    Musselman Hotels Management, LLC    Residence Inn Los
Angeles LAX/El Segundo    Operator Agreement    ARC Hospitality Portfolio I NTC
TRS, LP    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Crestline Hotels & Resorts, LLC    Residence Inn Macon    Operator Agreement
   ARC Hospitality Portfolio I MCK TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.   
Residence Inn Mobile    Operator Agreement    ARC Hospitality Portfolio I MCK
TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   McKibbon Hotel Management, Inc.    Residence Inn Portland Downtown/Lloyd
Center    Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC   
American Realty Capital Hospitality Grace Portfolio, LLC       Management
Agreement    American Realty Capital Hospitality Grace Portfolio, LLC   
Innventures IVI, LP   



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

  

SIGNATORY 3

Residence Inn San Diego Rancho Bernardo/Scripps Poway    Operator Agreement   
ARC Hospitality Portfolio I NTC TRS, LP    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC    Residence
Inn Sarasota Bradenton    Operator Agreement    ARC Hospitality Portfolio I MCK
TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   McKibbon Hotel Management, Inc.    Residence Inn Savannah Midtown    Operator
Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.   
Residence Inn Tallahassee North/I-10 Capital Circle    Operator Agreement    ARC
Hospitality Portfolio I MCK TRS, LLC    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.    Residence
Inn Tampa North/I-75 Fletcher    Operator Agreement    ARC Hospitality Portfolio
I MCK TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   McKibbon Hotel Management, Inc.    Residence Inn Tampa Sabal Park/Brandon   
Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC       Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.    SpringHill Suites Austin Round Rock    Operator Agreement   
ARC Hospitality Portfolio I NTC TRS, LP    American Realty Capital Hospitality
Grace Portfolio, LLC       Management Agreement    American Realty Capital
Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC      
Liquor-Related Agreement – Operator Agreement    ARC Hospitality Portfolio I NTC
TRS, LP    ARC Hospitality Portfolio I TX Beverage Company, LLC      
Liquor-Related Agreement – Management Agreement    ARC Hospitality Portfolio I
TX Beverage Company, LLC    Crestline Hotels & Resorts, LLC    SpringHill Suites
Grand Rapids North    Operator Agreement    ARC Hospitality Portfolio I MISC
TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC      
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   Pillar Hotels and Resorts, LP    SpringHill Suites Houston Hobby Airport   
Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American Realty
Capital Hospitality Grace Portfolio, LLC       Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC       Liquor-Related Agreement – Operator Agreement    ARC Hospitality
Portfolio I NTC TRS, LP    ARC Hospitality Portfolio I TX Beverage Company, LLC
      Liquor-Related Agreement – Management Agreement    ARC Hospitality
Portfolio I TX Beverage Company, LLC    Crestline Hotels & Resorts, LLC   



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

  

SIGNATORY 3

SpringHill Suites Lexington Near the University of Kentucky    Operator
Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC       Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Musselman Hotels Management,
LLC    SpringHill Suites San Antonio Medical Center/Northwest    Operator
Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American Realty Capital
Hospitality Grace Portfolio, LLC       Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC   
   Liquor-Related Agreement – Operator Agreement    ARC Hospitality Portfolio I
NTC TRS, LP    ARC Hospitality Portfolio I TX Beverage Company, LLC      
Liquor-Related Agreement – Management Agreement    ARC Hospitality Portfolio I
TX Beverage Company, LLC    Crestline Hotels & Resorts, LLC    SpringHill Suites
San Diego Rancho Bernardo/Scripps Poway    Operator Agreement    ARC Hospitality
Portfolio I NTC TRS, LP    American Realty Capital Hospitality Grace Portfolio,
LLC       Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    Crestline Hotels & Resorts, LLC   



--------------------------------------------------------------------------------

SCHEDULE III

Provisions Regarding SPC Party

(a) Section 3.1.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

3.1.1 Organization; Special Purpose. Each of Borrower, SPC Party and each
Individual Owner is duly organized, validly existing and in good standing with
full power and authority to own its assets and conduct its business, and is duly
qualified and in good standing in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification, and Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents by it, and has the power and authority to execute, deliver and perform
under this Agreement, the other Loan Documents and all the transactions
contemplated hereby. Each of Borrower, SPC Party and each Individual Owner is,
and at all times since the date of its formation has been (but only to the
extent that the applicable requirements set forth in Schedule V speak of a time
prior to the Closing Date), a Special Purpose Bankruptcy Remote Entity. Borrower
has provided Lender with true, correct and complete copies of Borrower’s, SPC
Party’s and each Individual Owner’s current (and since the date of its
inception) organizational documents.

(b) Section 3.1.2 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

3.1.2 Proceedings; Enforceability. This Agreement and the other Loan Documents
have been duly authorized, executed and delivered by Borrower and constitute a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower, any SPC
Party, any Individual Owner or any Guarantor including the defense of usury, nor
would the operation of any of the terms of the Loan Documents, or the exercise
of any right thereunder, render the Loan Documents unenforceable, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law), and none of Borrower, and
SPC Party, any Individual Owner or any Guarantor have asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.



--------------------------------------------------------------------------------

(c) Section 3.1.4 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

3.1.4 Litigation. There is no action, suit, proceeding or investigation pending
or, to Borrower’s knowledge, threatened in writing against Borrower, any SPC
Party, any Individual Owner, any Guarantor, Manager (but only as it relates to
any Individual Property), the Collateral or any Individual Property in any court
or by or before any other Governmental Authority which, if adversely determined,
is reasonably likely to materially and adversely affect the condition (financial
or otherwise) or business of Borrower (including the ability of Borrower to
carry out the transactions contemplated by this Agreement), such SPC Party, such
Individual Owner, any Guarantor (including the ability of any Guarantor to
perform its obligations under the Guaranty), Manager (but only as it relates to
any Individual Property, including such Manager’s ability to perform its
obligations under any Management Agreement), the Collateral or the condition or
ownership of such Individual Property.

(d) Section 4.4 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

Section 4.4 Special Purpose. Without in any way limiting the provisions of this
Article 4, Borrower hereby represents and warrants to, and covenants with,
Lender that since the date of Borrower’s, each SPC Party’s, each Individual
Owner’s, each Individual Owner’s general partner’s, and each Liquor Subsidiary’s
(as defined in the Mortgage Loan Agreement) formation and at all times on and
after the date hereof and until such time as the Obligations shall be paid and
performed in full, Borrower, each SPC Party, each Individual Owner and each
Liquor Subsidiary has at all times been and shall at all times be a Special
Purpose Bankruptcy Remote Entity. Neither Borrower, any SPC Party, any
Individual Owner, any Individual Owner’s general partner nor any Liquor
Subsidiary shall directly or indirectly make any change, amendment or
modification to its organizational documents, or otherwise take any action which
could result in Borrower, any SPC Party, any Individual Owner, any Individual
Owner’s general partner, or any Liquor Subsidiary not being a Special Purpose
Bankruptcy Remote Entity.

(e) Section 4.5 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

Section 4.5 Existence; Compliance with Legal Requirements. Each of Borrower,
each SPC Party and each Individual Owner shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its existence and
all rights, licenses, permits, franchises and all applicable governmental
authorizations necessary for the operation of the Properties and comply with all
Legal Requirements applicable to it, the Collateral and the Properties.



--------------------------------------------------------------------------------

(f) Section 4.7 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

Section 4.7 Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
any Individual Property, the Collateral, Borrower, any SPC Party, any Individual
Owner or Manager (but only as it relates to any Individual Property and only if
Borrower has received notice of any such litigation or governmental proceedings)
which might materially adversely affect such Individual Property or the
Collateral or Borrower’s, such SPC Party’s, such Individual Owner’s or Manager’s
condition (financial or otherwise) or business (including Borrower’s ability to
perform its Obligations hereunder or under the other Loan Documents but, in the
case of Manager’s condition or business, only to the extent Borrower has a
reasonable belief that such litigation or proceeding might materially adversely
affect Manager’s condition or business).

(g) Section 4.23 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

Section 4.23 Dissolution. Borrower shall not and shall not permit Owner to
(i) engage in any dissolution, liquidation or consolidation or merger with or
into any other business entity, (ii) engage in any business activity not related
to the ownership and operation of the Properties and the Collateral,
(iii) transfer, lease or sell, in one transaction or any combination of
transactions, all or substantially all of the property or assets of Borrower
except to the extent expressly permitted by the Loan Documents and the Mortgage
Loan Documents, or (iv) cause, permit or suffer any SPC Party to (A) dissolve,
wind up or liquidate or take any action, or omit to take any action, as a result
of which SPC Party or Owner would be dissolved, wound up or liquidated in whole
or in part, or (B) amend, modify, waive or terminate, the certificate of
incorporation, bylaws, certificate of formation or operating agreement of such
SPC Party or Owner, in each case without obtaining the prior consent of Lender.

(h) Section 8.1(vii) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

if Borrower, any SPC Party, Guarantor, any Individual Owner or Approved
Mezzanine Borrower shall make an assignment for the benefit of creditors;

(i) Section 8.1(viii) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

if a receiver, liquidator or trustee shall be appointed for Borrower, any
Guarantor, any SPC Party, any Individual Owner or Approved Mezzanine Borrower,
or if Borrower, any SPC Party, any Guarantor, any Individual Owner or any
Approved Mezzanine Borrower shall be adjudicated a bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against,



--------------------------------------------------------------------------------

consented to, or acquiesced in by, Borrower, any SPC Party, any Guarantor, any
Individual Owner or any Approved Mezzanine Borrower or if any proceeding for the
dissolution or liquidation of Borrower, any SPC Party, any Guarantor, any
Individual Owner or any Approved Mezzanine Borrower shall be instituted, or if
Borrower or Owner or any Approved Mezzanine Borrower is substantively
consolidated with any other Person; provided, however, if such appointment,
adjudication, petition, proceeding or consolidation was involuntary and not
consented to by Borrower, such SPC Party, any Guarantor, or such Individual
Owner, upon the same not being discharged, stayed or dismissed within ninety
(90) days following its filing;

(j) The fifth line of the first paragraph of Section 10.1 of the Loan Agreement
is hereby amended to add “any SPC Party,” before the word “Owner”.

(k) The last paragraph of Section 10.1 the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower (and guaranteed by any Guarantor pursuant to
the Guaranty) in the event that any of the following occur (each, a “Springing
Recourse Event”): (i) Borrower or Owner fails to obtain Lender’s prior consent
to any financing for borrowed money secured by the Collateral or any Individual
Property, or any voluntary conveyance of a mortgage, deed of trust, security
deed, security agreement or similar grant by Borrower or Owner of a voluntary
Lien upon any Individual Property or the Collateral, or any voluntary granting
of a security interest in, voluntary pledge of or other voluntary Lien upon any
direct or indirect equity interest in any Individual Owner, and SPC Party, or
any Mezzanine Borrower, in each case, as security for any obligations or
liabilities that is not permitted under the Loan Documents (excluding, for the
avoidance of doubt, the security interests, pledges or Liens granted under the
Mortgage Loan Documents securing the Mortgage Loan, the Loan Documents securing
the Loan or the Approved Mezzanine Loan Documents securing the Approved
Mezzanine Loan); (ii) Borrower or Owner fails to obtain Lender’s prior consent
to (a) any voluntary transfer of any Individual Property or the Collateral that
is not permitted under the Loan Documents or (b) any voluntary transfer of a
direct or indirect interest in Borrower or Owner that results in a change of
control of Borrower or Owner that is not permitted under the Loan Documents
(specifically excluding from this clause (ii): (x) any transfer of the direct
ownership interests in any Individual Owner, any SPC Party or any Mezzanine
Borrower to any Mezzanine Lender or its designee as a result of any foreclosure
upon such ownership interests (or transfer-in-lieu of foreclosure of the
ownership interests that are the collateral for the applicable Mezzanine Loan),
consummated in accordance with the applicable Mezzanine Loan Documents) and
(y) any Qualified Preferred Equity



--------------------------------------------------------------------------------

Vehicle Change of Control consummated in accordance with Section 7.2(k) hereof;
(iii) Borrower, any SPC Party, any Individual Owner and/or Approved Mezzanine
Borrower, files a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, subject to a maximum aggregate
liability equal to the BK Cap; (iv) the filing of an involuntary petition
against Borrower, any SPC Party, any Individual Owner and/or Approved Mezzanine
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law by any other Person in which Borrower, any SPC Party, any
Individual Owner and/or Approved Mezzanine Borrower colludes with or otherwise
assists such Person, and/or Borrower, any SPC Party, any Individual Owner and/or
Approved Mezzanine Borrower solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrower, any SPC Party, any
Individual Owner and/or Approved Mezzanine Borrower by any Person, subject to a
maximum aggregate liability equal to the BK Cap; (v) Borrower, any SPC Party,
any Individual Owner and/or Approved Mezzanine Borrower files an answer
consenting to, or joining in, any involuntary petition filed against it by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, subject to a maximum aggregate liability equal to the BK Cap;
(vi) Borrower, any Individual Owner or Approved Mezzanine Borrower or any
Affiliate, officer, director or representative which controls Borrower, such
Individual Owner or Approved Mezzanine Borrower, as the case may be, consents
to, or joins in, an application for the appointment of a custodian, receiver,
trustee or examiner for Borrower, such Individual Owner and/or any portion of
any Individual Property, the Collateral or Approved Mezzanine Borrower, as the
case may be, subject to a maximum aggregate liability equal to the BK Cap;
(vii) Borrower, any SPC Party, any Individual Owner and/or Approved Mezzanine
Borrower makes an assignment for the benefit of creditors or admits, in any
legal proceeding, its insolvency or inability to pay its debts as they become
due, subject to a maximum aggregate liability equal to the BK Cap;
(viii) Borrower fails to comply with the provisions of Section 4.4 or Schedule V
of this Agreement (other than those relating to solvency or adequacy of capital
or adequacy of cash flow), and such failure results in an order of substantive
consolidation of Borrower or one (1) or more of the Individual Owners with any
other Person (other than another Individual Owner or the Liquor Subsidiary) in a
bankruptcy or similar proceeding under the Bankruptcy Code or any other federal
or state bankruptcy or insolvency law, subject to a maximum liability equal to
the BK Cap; or (ix) such third party’s claim of ownership of, or a Lien upon,
the Pledged Securities is fully and finally disposed of in favor of such third
party, whether such disposition shall occur prior to or after a foreclosure on
the Collateral by Lender.



--------------------------------------------------------------------------------

(l) Schedule V(o) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

(o) (1) If Borrower is a limited partnership, Borrower’s general partner (“SPC
Party”) has been and shall be a Delaware limited liability company or a
corporation formed under the laws of any jurisdiction of the United States, and
SPC Party (i) has caused and will cause Borrower to be a Special Purpose
Bankruptcy Remote Entity; (ii) has complied and will at all times comply with
each of the representations, warranties and covenants contained on this Schedule
V (other than subsections (a), (b) and (d)) as if such representation, warranty
or covenant was made directly by SPC Party; (iii) has not engaged and will not
engage in any business or activity other than owning an interest in Borrower;
(iv) has not acquired or owned and will not acquire or own any assets other than
its partnership interest in Borrower; (v) has not incurred and will not incur
any debt, secured or unsecured, direct or contingent (including guaranteeing any
obligation) other than unsecured trade payables incurred in the ordinary course
of business related to the ownership of an interest in Borrower that (A) do not
exceed at any one time $50,000.00, and (B) are paid within ninety (90) days
after the date incurred; provided that it shall not be a breach of this
subsection (o)(1) to the extent that Borrower has (or had) sufficient cash flow
(without giving effect to any Trigger Period) to make distributions to SPC Party
for the payment of unsecured trade payables but such cash flow is (or was) not
made available to Borrower for distribution during a Trigger Period or during
the continuance of an Event of Default (or during similar periods under the
documentation for the Prior Loans); and (vi) has no contingent or actual
obligations not related to the ownership of limited partnership interest in
Borrower’s. Upon the withdrawal or the disassociation of SPC Party from
Borrower, Borrower shall immediately appoint a new SPC Party whose articles or
certificate of formation or incorporation are substantially similar to those of
SPC Party and deliver a new non-consolidation opinion to the Rating Agency or
Rating Agencies, as applicable, with respect to the new SPC Party and its equity
owners.

(2) The organizational documents of SPC Party or, if Borrower is a limited
liability company, Borrower shall provide that at all times there shall be (and
Borrower shall at all times cause there to be) at least two (2) duly appointed
Independent Directors or Independent Managers. In addition, the organizational
documents of Borrower and SPC Party shall provide that no Independent Director
or Independent Manager (as applicable) of Borrower or SPC Party may be removed
or replaced without Cause and unless Borrower or SPC Party, as applicable,
provides Lender with not less than three (3) Business Days’ prior written notice
of (a) any proposed removal of an Independent Director or Independent Manager
(as applicable), together with a statement as to the reasons for such removal,
and (b) the identity of the proposed replacement Independent Director or
Independent Manager (as applicable), together with a certification that such
replacement satisfies the requirements set forth in the organizational documents
for an Independent Director or Independent Manager (as applicable).



--------------------------------------------------------------------------------

(m) Schedule V(p) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

(p) The organizational documents of Borrower and SPC Party shall also provide an
express acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions of such organizational documents.

(n) Schedule V(q) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

(q) The organizational documents of Borrower, if Borrower is a limited liability
company, and SPC Party shall provide that such Person shall not take any action
which, under the terms of any certificate of formation, limited liability
company operating agreement or any voting trust agreement, requires a unanimous
vote of (A) the sole member of Borrower or SPC Party, as applicable (each, a
“Sole Member”), (B) the board of directors of Borrower or SPC Party, as
applicable, or (C) the committee of managers of Borrower or SPC Party, as
applicable, designated to manage the business affairs of Borrower or SPC Party,
as applicable (each, a “Committee”), unless at the time of such action there
shall be at least two (2) duly appointed Independent Directors or Independent
Managers and all such Independent Directors or Independent Managers (as
applicable) have participated in such vote. The organizational documents of
Borrower, if Borrower is a limited liability company, and SPC Party shall
provide that actions requiring such unanimous written consent, including the
Independent Directors or Independent Managers (as applicable), shall include
each of the following with respect to Borrower, if Borrower is a limited
liability company, and SPC Party: (i) filing or consenting to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seeking or
consenting to the appointment of a receiver, liquidator or any similar official
of Borrower or a substantial part of its business, (iii) making an assignment
for the benefit of creditors, (iv) admitting in writing its inability to pay
debts generally as they become due, or (v) taking any action in furtherance of
the foregoing. In addition, the organizational documents of Borrower, if
Borrower is a limited liability company, and SPC Party shall provide that, when
voting with respect to any matters set forth in the immediately preceding
sentence of this clause (q), the Independent Directors or Independent Managers
(as applicable) shall consider only the interests of Borrower, including its
creditors. Borrower and SPC Party shall not take any of the foregoing actions
without the unanimous written consent of its board of directors, its member(s)
or the Committee, as applicable, including (or together with) all Independent
Directors or Independent Managers, as applicable. Without limiting the
generality of the foregoing, such documents shall expressly provide that, to the
greatest extent permitted by law, except for duties to Borrower (including
duties to Borrower’s equity holders solely to the extent of their respective
economic interests in Borrower and to Borrower’s creditors as set forth in the
immediately preceding sentence), such Independent Directors or Independent
Managers (as applicable) shall not owe any fiduciary duties to, and shall not
consider, in acting



--------------------------------------------------------------------------------

or otherwise voting on any matter for which their approval is required, the
interests of (i) Borrower or SPC Party equity holders, (ii) other Affiliates of
Borrower, or (iii) any group of Affiliates of which Borrower is a part);
provided, however, the foregoing shall not eliminate the implied contractual
covenant of good faith and fair dealing.

(n) Schedule V(r) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

(r) The organizational documents of Borrower and SPC Party, as applicable, shall
provide that, as long as any portion of the Obligations remains outstanding,
upon the occurrence of any event that causes Sole Member of Borrower or SPC
Party, as applicable, to cease to be a member of Borrower or SPC Party, as
applicable, (other than (i) upon an assignment by Sole Member of all of its
limited liability company interest in Borrower or SPC Party, as applicable, and
the admission of the transferee, if permitted pursuant to the organizational
documents of Borrower or SPC Party, as applicable, and the Loan Documents, or
(ii) the resignation of Sole Member and the admission of an additional member of
Borrower or SPC Party, as applicable, if permitted pursuant to the
organizational documents of Borrower or SPC Party, as applicable, and the Loan
Documents), each of the persons acting as an Independent Director or Independent
Manager (as applicable) of Borrower or SPC Party, as applicable, shall, without
any action of any Person and simultaneously with Sole Member ceasing to be a
member of Borrower or SPC Party, as applicable, automatically be admitted as
members of Borrower (in each case, individually, a “Special Member” and
collectively, the “Special Members”) and shall preserve and continue the
existence of Borrower or SPC Party, as applicable, without dissolution. The
organizational documents of Borrower or SPC Party, as applicable, shall further
provide that for so long as any portion of the Obligations is outstanding, no
Special Member may resign or transfer its rights as Special Member unless (i) a
successor Special Member has been admitted to Borrower or SPC Party, as
applicable, as a Special Member, and (ii) such successor Special Member has also
accepted its appointment as an Independent Director or Independent Manager (as
applicable).

(o) Schedule V(s) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

(s) The organizational documents of Borrower or SPC Party, as applicable, shall
provide that, as long as any portion of the Obligations remains outstanding,
except as expressly permitted pursuant to the terms of this Agreement, (i) Sole
Member may not resign, and (ii) no additional member shall be admitted to
Borrower or SPC Party, as applicable.

(p) Schedule V(t) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:



--------------------------------------------------------------------------------

The organizational documents of Borrower or SPC Party, as applicable, shall
provide that, as long as any portion of the Obligations remains outstanding:
(i) Borrower or SPC Party, as applicable, shall be dissolved, and its affairs
shall be wound up, only upon the first to occur of the following: (A) the
termination of the legal existence of the last remaining member of Borrower or
SPC Party, as applicable, or the occurrence of any other event which terminates
the continued membership of the last remaining member of Borrower or SPC Party,
as applicable, in Borrower or SPC Party, as applicable, unless the business of
Borrower or SPC Party, as applicable, is continued in a manner permitted by its
operating agreement or the Delaware Limited Liability Company Act (the “Act”),
or (B) the entry of a decree of judicial dissolution under Section 18-802 of the
Act; (ii) upon the occurrence of any event that causes the last remaining member
of Borrower or SPC Party, as applicable, to cease to be a member of Borrower or
SPC Party, as applicable, or that causes Sole Member to cease to be a member of
Borrower or SPC Party, as applicable (other than (A) upon an assignment by Sole
Member of all of its limited liability company interest in Borrower or SPC
Party, as applicable, and the admission of the transferee, if permitted pursuant
to the organizational documents of Borrower or SPC Party, as applicable, and the
Loan Documents, or (B) the resignation of Sole Member and the admission of an
additional member of Borrower or SPC Party, as applicable, if permitted pursuant
to the organizational documents of Borrower or SPC Party, as applicable, and the
Loan Documents), to the fullest extent permitted by law, the personal
representative of such last remaining member shall be authorized to, and shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of such member in Borrower, agree in writing (I) to
continue the existence of Borrower or SPC Party, as applicable, and (II) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or SPC Party, as applicable,
effective as of the occurrence of the event that terminated the continued
membership of such member in Borrower or SPC Party, as applicable; (iii) the
bankruptcy of Sole Member or a Special Member shall not cause such Sole Member
or Special Member, respectively, to cease to be a member of Borrower or SPC
Party, as applicable, and upon the occurrence of such an event, the business of
Borrower or SPC Party, as applicable, shall continue without dissolution;
(iv) in the event of the dissolution of Borrower or SPC Party, as applicable,
Borrower or SPC Party, as applicable, shall conduct only such activities as are
necessary to wind up its affairs (including the sale of the assets of Borrower
or SPC Party, as applicable, in an orderly manner), and the assets of Borrower
or SPC Party, as applicable, shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Act; and (v) to the fullest extent
permitted by law, each of Sole Member and the Special Members shall irrevocably
waive any right or power that they might have to cause Borrower or SPC Party, as
applicable, or any of its assets to be partitioned, to cause the appointment of
a receiver for all or any portion of the assets of Borrower or SPC Party, as
applicable, to compel any sale of all or any portion of the assets of Borrower
or SPC Party, as applicable, pursuant to any applicable law or to file a
complaint or to institute any proceeding at law or in equity to cause the
dissolution, liquidation, winding up or termination of Borrower or SPC Party, as
applicable.



--------------------------------------------------------------------------------

(q) Schedule V(ee) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

(ee) Borrower and the Independent Directors or Independent Manager (as
applicable) will consider the interests of Borrower’s creditors in connection
with all limited liability company actions. Without limiting the generality of
the foregoing to the greatest extent permitted by law, except for duties to
Borrower (including duties to Borrower’s equity holders solely to the extent of
their respective economic interests in Borrower and to Borrower’s creditors as
set forth in the immediately preceding sentence), such Independent Directors
shall not owe any fiduciary duties to, and shall not consider, in acting or
otherwise voting on any matter for which their approval is required, the
interests of (i) the members of Borrower or SPC Party, (ii) other Affiliates of
Borrower, or (iii) any group of Affiliates of which Borrower is a part);
provided, however, the foregoing shall not eliminate the implied contractual
covenant of good faith and fair dealing.



--------------------------------------------------------------------------------

EXHIBIT A

Individual Properties and Allocated Loan Amounts

 

Individual Property Name

   Allocated Loan
Amount  

Hampton Inn Morgantown

     1,160,037   

Hampton Inn Beckley

     1,419,747   

Hyatt Place Richmond Innsbrook

     683,903   

Hampton Inn Norfolk-Naval Base

     328,966   

Fairfield Inn & Suites by Marriott Dallas Medical Market Center

     827,382   

Courtyard by Marriott Dallas Medical Market Center

     1,601,544   

SpringHill Suites by Marriott Austin Round Rock

     744,502   

Hilton Garden Inn Austin Round Rock

     1,082,124   

SpringHill Suites by Marriott San Antonio Medical Center Northwest

     502,106   

SpringHill Suites by Marriott Houston Hobby Airport

     1,004,212   

Hampton Inn Dallas-Addison

     857,043   

Homewood Suites by Hilton San Antonio-Northwest

     1,255,264   

Hampton Inn & Suites Nashville Franklin Cool Springs

     1,791,998   

Courtyard by Marriott Knoxville Cedar Bluff

     969,584   

Residence Inn by Marriott Chattanooga Downtown

     952,270   

Residence Inn by Marriott Knoxville Cedar Bluff

     891,671   

Hyatt Place Nashville Franklin Cool Springs

     1,298,549   

Hyatt Place Memphis Wolfchase Galleria

     891,671   

Homewood Suites by Hilton Memphis-Germantown

     657,932   

Hampton Inn Memphis-Poplar

     1,108,095   

Hampton Inn Pickwick Dam at Shiloh Falls

     181,797   

Hampton Inn Chattanooga Airport I-75

     383,178   

Hampton Inn Columbia I-26 Airport

     467,478   

Hampton Inn Charleston-Airport Coliseum

     320,025   

Holiday Inn Charleston Mount Pleasant

     917,642   

Hampton Inn Scranton at Montage Mountain

     986,898   

Hampton Inn State College

     1,004,212   

Residence Inn by Marriott Portland Downtown Lloyd Center

     2,813,524   

Hyatt Place Columbus Worthington

     744,502   

Hyatt Place Cincinnati Blue Ash

     588,676   

Hampton Inn Columbus Dublin

     978,241   

Hampton Inn Cleveland-Westlake

     1,073,467   



--------------------------------------------------------------------------------

Hampton Inn Albany-Wolf Road (Airport)

  1,437,061   

Hyatt Place Las Vegas

  1,584,230   

Hyatt Place Albuquerque Uptown

  1,298,549   

Courtyard by Marriott Asheville

  1,108,095   

Hampton Inn Fayetteville I-95

  452,718   

Hampton Inn Charlotte-Gastonia

  883,014   

Hampton Inn St. Louis Westport

  666,589   

Hampton Inn Kansas City-Airport

  813,758   

Hyatt Place Minneapolis Airport-South

  1,056,153   

SpringHill Suites by Marriott Grand Rapids North

  934,956   

Hampton Inn Grand Rapids-North

  1,038,839   

Hampton Inn Detroit Madison Heights South Troy

  1,056,153   

Hampton Inn Detroit Northville

  779,130   

Hyatt Place Baltimore BWI Airport

  865,700   

Hampton Inn Baltimore Glen Burnie

  233,739   

Homewood Suites by Hilton Boston-Peabody

  796,444   

Hampton Inn Boston Peabody

  1,168,694   

Hyatt Place Baton Rouge I-10

  986,898   

Residence Inn by Marriott Lexington South Hamburg Place

  1,056,153   

SpringHill Suites by Marriott Lexington Near the University of Kentucky

  1,237,950   

Courtyard by Marriott Louisville Downtown

  2,337,389   

Courtyard by Marriott Lexington South Hamburg Place

  1,211,979   

Courtyard by Marriott Bowling Green Convention Center

  995,555   

Hyatt Place Kansas City Overland Park Metcalf

  701,217   

Hampton Inn Kansas City Overland Park

  320,025   

Hyatt Place Indianapolis Keystone

  995,555   

Courtyard by Marriott Chicago Elmhurst Oakbrook Area

  934,956   

Homewood Suites by Hilton Chicago Downtown

  5,746,968   

Hampton Inn Chicago Gurnee

  995,555   

Residence Inn by Marriott Boise Downtown

  753,159   

Fairfield Inn & Suites by Marriott Atlanta Vinings

  796,444   

Residence Inn by Marriott Macon

  476,135   

Residence Inn by Marriott Savannah Midtown

  675,246   

Courtyard by Marriott Athens Downtown

  770,473   

Hampton Inn Columbus-Airport

  218,554   



--------------------------------------------------------------------------------

Embassy Suites by Hilton Orlando—International Drive Jamaican Court

  1,800,655   

Residence Inn by Marriott Tampa North I-75 Fletcher

  822,415   

Courtyard by Marriott Orlando Altamonte Springs Maitland

  1,142,723   

Courtyard by Marriott Sarasota Bradenton Airport

  761,816   

Residence Inn by Marriott Sarasota Bradenton

  891,671   

Courtyard by Marriott Jacksonville Airport Northeast

  444,913   

Hampton Inn Palm Beach Gardens

  1,817,969   

Hampton Inn Boca Raton-Deerfield Beach

  1,168,694   

Hampton Inn & Suites Boynton Beach

  2,501,872   

Hampton Inn Boca Raton

  1,246,607   

Courtyard by Marriott Gainesville

  1,073,467   

Residence Inn by Marriott Tampa Sabal Park Brandon

  1,038,839   

Holiday Inn Express & Suites Kendall East

  848,386   

Hyatt Place Tampa Airport Westshore

  1,506,317   

Hyatt Place Miami Airport-West Doral

  1,627,515   

Homewood Suites by Hilton Hartford Windsor Locks

  995,555   

Hampton Inn Colorado Springs Central Air Force Academy

  265,387   

Residence Inn by Marriott Los Angeles LAX El Segundo

  3,173,286   

SpringHill Suites by Marriott San Diego Rancho Bernardo Scripps Poway

  1,817,969   

Residence Inn by Marriott San Diego Rancho Bernardo Scripps Poway

  2,158,572   

Homewood Suites by Hilton Phoenix-Biltmore

  1,489,003   

Residence Inn by Marriott Mobile

  578,316   

Courtyard by Marriott Mobile

  458,821   

Hyatt Place Birmingham Hoover

  839,729   

Hampton Inn Birmingham Mountain Brook

  753,159   

Residence Inn by Marriott Tallahassee North I-10 Capital Circle

  891,671   

Courtyard by Marriott Tallahassee North I-10 Capital Circle

  934,956   

Residence Inn by Marriott Ft Myers

  744,502   

Hampton Inn West Palm Beach Florida Turnpike

  1,523,621   



--------------------------------------------------------------------------------

EXHIBIT B

Mortgage Loan Allocated Loan Amounts

 

Individual Property Name

   Allocated Loan
Amount  

Hampton Inn Morgantown

     9,039,931   

Hampton Inn Beckley

     11,063,797   

Hyatt Place Richmond Innsbrook

     5,329,512   

Hampton Inn Norfolk-Naval Base

     2,563,563   

Fairfield Inn & Suites by Marriott Dallas Medical Market Center

     6,447,614   

Courtyard by Marriott Dallas Medical Market Center

     12,480,502   

SpringHill Suites by Marriott Austin Round Rock

     5,801,747   

Hilton Garden Inn Austin Round Rock

     8,432,772   

SpringHill Suites by Marriott San Antonio Medical Center Northwest

     3,912,806   

SpringHill Suites by Marriott Houston Hobby Airport

     7,825,612   

Hampton Inn Dallas-Addison

     6,678,755   

Homewood Suites by Hilton San Antonio-Northwest

     9,782,015   

Hampton Inn & Suites Nashville Franklin Cool Springs

     13,964,670   

Courtyard by Marriott Knoxville Cedar Bluff

     7,555,764   

Residence Inn by Marriott Chattanooga Downtown

     7,420,839   

Residence Inn by Marriott Knoxville Cedar Bluff

     6,948,604   

Hyatt Place Nashville Franklin Cool Springs

     10,119,326   

Hyatt Place Memphis Wolfchase Galleria

     6,948,604   

Homewood Suites by Hilton Memphis-Germantown

     5,127,125   

Hampton Inn Memphis-Poplar

     8,635,158   

Hampton Inn Pickwick Dam at Shiloh Falls

     1,416,706   

Hampton Inn Chattanooga Airport I-75

     2,986,031   

Hampton Inn Columbia I-26 Airport

     3,642,957   

Hampton Inn Charleston-Airport Coliseum

     2,493,889   

Holiday Inn Charleston Mount Pleasant

     7,150,990   

Hampton Inn Scranton at Montage Mountain

     7,690,688   

Hampton Inn State College

     7,825,612   

Residence Inn by Marriott Portland Downtown Lloyd Center

     21,925,207   

Hyatt Place Columbus Worthington

     5,801,747   

Hyatt Place Cincinnati Blue Ash

     4,587,428   

Hampton Inn Columbus Dublin

     7,623,226   

Hampton Inn Cleveland-Westlake

     8,365,310   



--------------------------------------------------------------------------------

Hampton Inn Albany-Wolf Road (Airport)

  11,198,721   

Hyatt Place Las Vegas

  12,345,578   

Hyatt Place Albuquerque Uptown

  10,119,326   

Courtyard by Marriott Asheville

  8,635,158   

Hampton Inn Fayetteville I-95

  3,527,940   

Hampton Inn Charlotte-Gastonia

  6,881,142   

Hampton Inn St. Louis Westport

  5,194,587   

Hampton Inn Kansas City-Airport

  6,341,444   

Hyatt Place Minneapolis Airport-South

  8,230,385   

SpringHill Suites by Marriott Grand Rapids North

  7,285,915   

Hampton Inn Grand Rapids-North

  8,095,461   

Hampton Inn Detroit Madison Heights South Troy

  8,230,385   

Hampton Inn Detroit Northville

  6,071,596   

Hyatt Place Baltimore BWI Airport

  6,746,217   

Hampton Inn Baltimore Glen Burnie

  1,821,479   

Homewood Suites by Hilton Boston-Peabody

  6,206,520   

Hampton Inn Boston Peabody

  9,107,394   

Hyatt Place Baton Rouge I-10

  7,690,688   

Residence Inn by Marriott Lexington South Hamburg Place

  8,230,385   

SpringHill Suites by Marriott Lexington Near the University of Kentucky

  9,647,091   

Courtyard by Marriott Louisville Downtown

  18,214,787   

Courtyard by Marriott Lexington South Hamburg Place

  9,444,704   

Courtyard by Marriott Bowling Green Convention Center

  7,758,150   

Hyatt Place Kansas City Overland Park Metcalf

  5,464,436   

Hampton Inn Kansas City Overland Park

  2,493,889   

Hyatt Place Indianapolis Keystone

  7,758,150   

Courtyard by Marriott Chicago Elmhurst Oakbrook Area

  7,285,915   

Homewood Suites by Hilton Chicago Downtown

  44,784,930   

Hampton Inn Chicago Gurnee

  7,758,150   

Residence Inn by Marriott Boise Downtown

  5,869,209   

Fairfield Inn & Suites by Marriott Atlanta Vinings

  6,206,520   

Residence Inn by Marriott Macon

  3,710,420   

Residence Inn by Marriott Savannah Midtown

  5,262,050   

Courtyard by Marriott Athens Downtown

  6,004,134   

Hampton Inn Columbus-Airport

  1,703,143   



--------------------------------------------------------------------------------

Embassy Suites by Hilton Orlando - International Drive Jamaican Court

  14,032,132   

Residence Inn by Marriott Tampa North I-75 Fletcher

  6,408,907   

Courtyard by Marriott Orlando Altamonte Springs Maitland

  8,905,007   

Courtyard by Marriott Sarasota Bradenton Airport

  5,936,671   

Residence Inn by Marriott Sarasota Bradenton

  6,948,604   

Courtyard by Marriott Jacksonville Airport Northeast

  3,467,113   

Hampton Inn Palm Beach Gardens

  14,167,057   

Hampton Inn Boca Raton-Deerfield Beach

  9,107,394   

Hampton Inn & Suites Boynton Beach

  19,496,568   

Hampton Inn Boca Raton

  9,714,553   

Courtyard by Marriott Gainesville

  8,365,310   

Residence Inn by Marriott Tampa Sabal Park Brandon

  8,095,461   

Holiday Inn Express & Suites Kendall East

  6,611,293   

Hyatt Place Tampa Airport Westshore

  11,738,418   

Hyatt Place Miami Airport-West Doral

  12,682,889   

Homewood Suites by Hilton Hartford Windsor Locks

  7,758,150   

Hampton Inn Colorado Springs Central Air Force Academy

  2,068,103   

Residence Inn by Marriott Los Angeles LAX El Segundo

  24,728,758   

SpringHill Suites by Marriott San Diego Rancho Bernardo Scripps Poway

  14,167,057   

Residence Inn by Marriott San Diego Rancho Bernardo Scripps Poway

  16,821,306   

Homewood Suites by Hilton Phoenix-Biltmore

  11,603,494   

Residence Inn by Marriott Mobile

  4,506,694   

Courtyard by Marriott Mobile

  3,575,495   

Hyatt Place Birmingham Hoover

  6,543,831   

Hampton Inn Birmingham Mountain Brook

  5,869,209   

Residence Inn by Marriott Tallahassee North I-10 Capital Circle

  6,948,604   

Courtyard by Marriott Tallahassee North I-10 Capital Circle

  7,285,915   

Residence Inn by Marriott Ft Myers

  5,801,747   

Hampton Inn West Palm Beach Florida Turnpike

  11,873,343   



--------------------------------------------------------------------------------

EXHIBIT C

Organizational Chart of New Borrower

(see attached)



--------------------------------------------------------------------------------

LOGO [g905819dsp1011.jpg]



--------------------------------------------------------------------------------

LOGO [g905819dsp1012.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

Intellectual Property/Websites

 

Borrower

  

Asset Name

  

Domain Name

  

Hosting
Expiration
Date

  

Domain
Expiration
Date

  

Account
Holder

ARC Hospitality

Portfolio I

Owner, LLC

  

Homewood

Suites

Chicago

   www.homewoodsuiteschicago.com    4/10/2016    4/10/2016    First Hospitality

ARC Hospitality

Portfolio I

Owner, LLC

  

Embassy

Suites

Orlando

   www.orlandoembassysuites.com       9/30/2016    Hilton

ARC Hospitality

Portfolio I

Owner, LLC

  

Hampton

Inn

Charleston

   www.hamptoninncharlestonairport.com       4/19/2015    Hilton

ARC Hospitality

Portfolio I NTC

Owner, LP

  

Residence

Inn San

Diego

   www.residenceinnhotelsandiego.com    Month-to-Month    2/10/2015   
Huntington

ARC Hospitality

Portfolio I NTC

Owner, LP

  

SpringHill

Suites San

Diego

   www.springhillsandiegohotel.com    Month-to-Month    2/10/2015    Huntington

ARC Hospitality

Portfolio I NTC

Owner, LP

  

Fairfield Inn

& Suites

Dallas

   www.fairfieldinndallashotel.com    Month-to-Month    1/4/2015    Huntington

ARC Hospitality

Portfolio I DLGL

Owner, LP

  

Courtyard

Dallas

   www.courtyarddallashotel.com    Month-to-Month    1/4/2015    Huntington

ARC Hospitality

Portfolio I

Owner, LLC

  

Holiday Inn

Charleston

Mt.

Pleasant

   www.himtpleasant.com    12/31/2015    4/30/2017    Pillar



--------------------------------------------------------------------------------

EXHIBIT E

Ground Leases

 

Property

  

Additional Ground Lease Documents

Hampton Inn

Birmingham (Mountain

Brook), AL

  

•    Consent of Landlord by S&S Associates LLC and New Owners, Vestavia LLC as
Tenants in Common

 

•    Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I BHGL
Owner, LLC

 

•    Unconditional & Irrevocable Guaranty, by American Realty Capital
Hospitality Trust, Inc. in favor of S&S Associates LLC and New Owners, Vestavia
LLC as Tenants in Common

Homewood Suites,

Phoenix, AZ

  

•    Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I PXGL
Owner, LLC

Hampton Inn,

Norfolk, VA

  

•    Ground Lease Consent to Assignment and Sublease and Estoppel, dated as of
January 21, 2015, between Glenwood Square Shopping Center Associates, L.L.C. and
ARC Hospitality Portfolio I NFGL Owner, LLC

 

•    Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I NFGL
Owner, LLC

 

•    Guaranty of Lease, made as of the [27th day of February 2015], by American
Realty Capital Hospitality Operating Partnership, L.P., in favor of Glenwood
Square Shopping Center Associates, L.L.C.



--------------------------------------------------------------------------------

Courtyard,

Dallas, TX

•    Consent to Assignment, Sublease, Management Agreement, Sub-Management
Agreement, Concession Agreement and Alcohol Services Agreement and Amendment to
Ground Lease, dated as of [February 27, 2015] by Istar Dallas GL LLP, W2007
Equity Inns Realty, LP, ARC Hospitality Portfolio I DLGL Owner, LP, American
Realty Capital Hospitality Grace Portfolio, LLC, Crestline Hotels & Resorts, LLC
and ARC Hospitality Portfolio I TX Beverage Company, LLC

 

•    Guaranty of Lease dated February 27, 2015 by American Realty Capital
Hospitality Trust, Inc. to Istar Dallas GL LLP

 

•    Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LP in favor of ARC Hospitality Portfolio I DLGL Owner,
LP

Residence Inn,

Mobile, AL

•    Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I MGBL 950
Owner, LLC

Courtyard,

Mobile, AL

•    Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I MGBL 1000
Owner, LLC

Springhill Suites,

San Antonio, TX

•    Consent to Assignment and Assumption of Lease, made and entered into as of
the 31st day of December, 2014, by and between Crossroads Mall Partners, Ltd,
W2007 Equity Inns Realty, L.P. and ARC Hospitality Portfolio I SAGL Owner, LP

 

•    Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LP in favor of ARC Hospitality Portfolio I SAGL Owner,
LP

 

•    Guaranty, dated as of [February 27, 2015], by American Realty Capital
Hospitality Trust, Inc. in favor of Crossroads Mall Partners, Ltd.

 

•    Consent to Sublease dated as of January 27, 2015 by and between Crossroads
Mall Partners, Ltd, ARC Hospitality Portfolio I SAGL Owner, LP, and ARC
Hospitality Portfolio I NTC TRS, LP



--------------------------------------------------------------------------------

Hampton Inn,

Baltimore (Glen Burnie),

MD

•    Lease Assignment and Assumption Agreement, dated [February 27, 2015], by
Governor Plaza Associates, Federal Realty Investment Trust, W2007 Equity Inns
Realty, LLC, ARC Hospitality Portfolio I GBGL Owner, LLC, ARC Hospitality
Portfolio I HIL TRS, LLC, and American Realty Capital Hospitality Trust, Inc.

 

•    Assignment and Assumption of Ground Lease, dated [February 27, 2015], by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I GBGL
Owner, LLC

 

•    Guaranty, dated as of [February 27, 2015], by American Realty Capital
Hospitality Trust, Inc. in favor of Governor Plaza Associates and Federal Realty
Investment Trust



--------------------------------------------------------------------------------

EXHIBIT F

Rent Roll

(see attached)



--------------------------------------------------------------------------------

ENN Rent Roll

 

Asset

  

PMC

  

Lease

   In or
Noticed
of
Default    Annual Amount Residence Inn Los Angeles    Huntington Pacific Hotels
   ATM Cash Dispenser    No    based on # of


transactions

Embassy Suites Orlando    Hilton    Plaza Resort Gift Shop    No    1,061
Hampton Inn Knoxville    Hilton    Parking Agreement    No    18,000 Embassy
Suites Orlando    Hilton    Avis Budget    No    3,600 Courtyard Houston I-10
(ENN)    Huntington Hospitality Management    Parking Agreement    No    21,000
Embassy Suites Orlando    Hilton    Sterling Shuttle    No    1,200 Courtyard
Louisville    Musselman Hotels    Riverside 307 Parking spaces    No   
299,000 (YTD ’13) Fairfield Inn Atlanta Vinings    LinGate    Cell Tower    No
   Immaterial Hampton Inn Baltimore    Hilton    Cell Tower    No    Immaterial
Hampton Inn Knoxville    Hilton    Cell Tower    No    Immaterial Hyatt Place
Las Vegas    Pillar    Cell Tower    No    Immaterial Hyatt Place Tampa
Airport/Westshore    Pillar    Cell Tower    No    Immaterial SpringHill Suites
San Diego    Huntington    Cell Tower    No    Immaterial



--------------------------------------------------------------------------------

EXHIBIT G

Franchise Agreements

(see attached)



--------------------------------------------------------------------------------

SCHEDULE XII

FRANCHISE AGREEMENTS

 

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 1.    Courtyard   

Courtyard Asheville

One Buckstone Place

Asheville, NC 28805

   Marriott International, Inc.       2/27/2030 2.    Courtyard   

Courtyard Athens Downtown

166 North Finley Street

Athens, GA 30601

   Marriott International, Inc.       2/27/2030 3.    Courtyard   

Courtyard Bowling Green Convention Center

1010 Wilkinson Trace

Bowling Green, KY 42104

   Marriott International, Inc.       2/27/2030 4.    Courtyard   

Courtyard Chicago Elmhurst/Oakbrook Area

370 North IL Route 83

Elmhurst, IL 60126

   Marriott International, Inc.       2/27/2030 5.    Courtyard   

Courtyard Dallas Medical/Market Center

2150 Market Center Blvd.

Dallas, TX 75207

   Marriott International, Inc.       2/27/2030 6.    Courtyard   

Courtyard Gainesville

3700 SW 42nd Street

Gainesville, FL 32608

   Marriott International, Inc.       2/27/2030 7.    Courtyard   

Courtyard Jacksonville Airport Northeast

14668 Duval Road

Jacksonville, FL 32218

   Marriott International, Inc.       2/27/2030 8.    Courtyard   

Courtyard Knoxville Cedar Bluff

216 Langley Place

Knoxville, TN 37922

   Marriott International, Inc.       2/27/2030

 

   Schedule XIII-1    Loan Agreement



--------------------------------------------------------------------------------

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 9.    Courtyard   

Courtyard Lexington South/Hamburg Place

1951 Pleasant Ridge

Lexington, KY 40509

   Marriott International, Inc.       2/27/2030 10.    Courtyard   

Courtyard Louisville Downtown

100 South Second Street

Louisville, KY40202

   Marriott International, Inc.       2/27/2030 11.    Courtyard   

Courtyard Mobile

1000 West I-65 Service Road

Mobile, AL 36609

   Marriott International, Inc.       2/27/2030 12.    Courtyard   

Courtyard Orlando Altamonte Springs/Maitland

1750 Pembrook Drive

Orlando, FL 32810

   Marriott International, Inc.       2/27/2030 13.    Courtyard   

Courtyard Sarasota Bradenton Airport

850 University Parkway

Sarasota, FL 34234

   Marriott International, Inc.       2/27/2030 14.    Courtyard   

Courtyard Tallahassee North/I-10 Capital Circle

1972 Raymond Diehl Road

Tallahassee, FL 32308

   Marriott International, Inc.       2/27/2030 15.    Embassy
Suites   

Embassy Suites Orlando International Drive/Jamaican Court

8250 Jamaican Court

Orlando, FL 32819

   Embassy Suites Franchise LLC       2/27/2030 16.    Fairfield Inn &
Suites   

Fairfield Inn & Suites Atlanta Vinings

2450 Paces Ferry Road

Atlanta , GA 30339

   Marriott International, Inc.       2/27/2030 17.    Fairfield Inn &
Suites   

Fairfield Inn & Suites Dallas Medical/Market Center

2110 Market Center Boulevard at Stemmons

Dallas, TX 75207

   Marriott International, Inc.       2/27/2030

 

   Schedule XIII-2    Loan Agreement



--------------------------------------------------------------------------------

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 18.    Hampton Inn &


Suites

  

Hampton Inn & Suites Boynton Beach1475 West Gateway Boulevard

Boynton Beach, FL 33426

   Hampton Inns Franchise LLC       2/27/2030 19.    Hampton Inn   

Hampton Inn Colorado Springs Air Force Academy

7245 Commerce Center Drive

Colorado Springs, CO 80919

   Hampton Inns Franchise LLC       10/31/2017 20.    Hampton Inn &
Suites   

Hampton Inn & Suites Nashville/Franklin (Cool Springs)

7141 South Springs Drive

Franklin, TN 37067

   Hampton Inns Franchise LLC       2/27/2030 21.    Hampton Inn   

Hampton Inn Albany-Wolf Road (Airport)

10 Ulenski Drive

Albany, NY 12005

   Hampton Inns Franchise LLC       2/27/2030 22.    Hampton Inn   

Hampton Inn Baltimore/Glen Burnie

6617 Ritchie Highway

Glen Burnie, MD 21061

   Hampton Inns Franchise LLC       2/27/2030 23.    Hampton Inn   

Hampton Inn Beckley

110 Harper Park Drive

Beckley, WV 25801

   Hampton Inns Franchise LLC       2/27/2030 24.    Hampton Inn   

Hampton Inn Birmingham/Mountain Brook

2731 US Highway 280

Birmingham, AL 35223

   Hampton Inns Franchise LLC       2/27/2030 25.    Hampton Inn   

Hampton Inn Boca Raton

1455 Yamato Road

Boca Raton, FL 33431

   Hampton Inns Franchise LLC       2/27/2030 26.    Hampton Inn   

Hampton Inn Boca Raton – Deerfield Beach

660 West Hillsboro Boulevard

Deerfield Beach, FL 33441

   Hampton Inns Franchise LLC       2/27/2030

 

   Schedule XIII-3    Loan Agreement



--------------------------------------------------------------------------------

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 27.    Hampton Inn   

Hampton Inn Boston/Peabody

59 Newbury Street Route 1 North

Peabody, MA 01960

   Hampton Inns Franchise LLC       2/27/2030 28.    Hampton Inn   

Hampton Inn Charleston-Airport/Coliseum

4701 Saul White Boulevard North

Charleston, SC 29418

   Hampton Inns Franchise LLC       10/31/2017 29.    Hampton Inn   

Hampton Inn Charlotte/Gastonia

1859 Remount Road

Gastonia, NC 28054

   Hampton Inns Franchise LLC       2/27/2030 30.    Hampton Inn   

Hampton Inn Chattanooga-Airport/I-75

7013 Shallowford Road

Chattanooga, TN 37421

   Hampton Inns Franchise LLC       10/31/2017 31.    Hampton Inn   

Hampton Inn Chicago/Gurnee

5550 Grand Avenue

Gurnee, IL 60031

   Hampton Inns Franchise LLC       2/27/2030 32.    Hampton Inn   

Hampton Inn Cleveland/Westlake

29690 Detroit Road

Westlake, OH 44145

   Hampton Inns Franchise LLC       2/27/2030 33.    Hampton Inn   

Hampton Inn Columbia—I-26 Airport

1094 Chris Drive

West Columbia, SC 29169

   Hampton Inns Franchise LLC       2/27/2030 34.    Hampton Inn   

Hampton Inn Columbus/Dublin

3920 Tuller Road

Dublin, OH 43017

   Hampton Inns Franchise LLC       2/27/2030 35.    Hampton Inn   

Hampton Inn Columbus-Airport

5585 Whitesville Road

Columbus, GA 31904

   Hampton Inns Franchise LLC       10/31/2017 36.    Hampton Inn   

Hampton Inn Dallas -Addison

4505 Beltway Drive

Addison, TX 75001

   Hampton Inns Franchise LLC       2/27/2030

 

   Schedule XIII-4    Loan Agreement



--------------------------------------------------------------------------------

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 37.    Hampton Inn   

Hampton Inn Detroit/Madison Heights/South Troy

32420 Stephenson Highway

Madison Heights, MI 48071

   Hampton Inns Franchise LLC       2/27/2030 38.    Hampton Inn   

Hampton Inn Detroit/Northville

20600 Haggerty Road

Northville, MI 48167

   Hampton Inns Franchise LLC       2/27/2030 39.    Hampton Inn   

Hampton Inn Fayetteville I-95 10/25/2007

1922 Cedar Creek Road

Fayetteville, NC 28312

   Hampton Inns Franchise LLC       12/31/2016 40.    Hampton Inn   

Hampton Inn Grand Rapids-North

500 Center Drive

Grand Rapids, MI 49544

   Hampton Inns Franchise LLC       2/27/2030 41.    Hampton Inn   

Hampton Inn Kansas City/Overland Park

10591 Metcalf Frontage Road

Overland Park, KS 66212

   Hampton Inns Franchise LLC       2/27/2030 42.    Hampton Inn   

Hampton Inn Kansas City-Airport

11212 North Newark Circle

Kansas City, MO 64153

   Hampton Inns Franchise LLC       2/27/2030 43.    Hampton Inn   

Hampton Inn Memphis-Poplar

5320 Poplar Avenue

Memphis, TN 38119

   Hampton Inns Franchise LLC       2/27/2030 44.    Hampton Inn   

Hampton Inn Morgantown

1053 Van Voorhis Road

Morgantown, WV 26505

   Hampton Inns Franchise LLC       2/27/2030 45.    Hampton Inn   

Hampton Inn Norfolk-Naval Base

8501 Hampton Boulevard

Norfolk, VA 23505

   Hampton Inns Franchise LLC       2/27/2030 46.    Hampton Inn   

Hampton Inn Palm Beach Gardens

4001 RCA Boulevard

Palm Beach Gardens, FL 33410

   Hampton Inns Franchise LLC       2/27/2030

 

   Schedule XIII-5    Loan Agreement



--------------------------------------------------------------------------------

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 47.    Hampton Inn   

Hampton Inn Pickwick Dam - at Shiloh Falls

90 Old South Road

Counce, TN 38326

   Hampton Inns Franchise LLC       2/27/2030 48.    Hampton Inn   

Hampton Inn Scranton at Montage Mountain

22 Montage Mountain Road

Scranton, PA 18507

   Hampton Inns Franchise LLC       2/27/2030 49.    Hampton Inn   

Hampton Inn St. Louis/Westport

2454 Old Dorsett Road

Maryland Heights, MO 63043

   Hampton Inns Franchise LLC       2/27/2030 50.    Hampton Inn   

Hampton Inn State College

1101 East College Avenue

State College, PA 16801

   Hampton Inns Franchise LLC       2/27/2030 51.    Hampton Inn   

Hampton Inn West Palm Beach Florida Turnpike

2025 Vista Parkway

West Palm Beach, FL 33411

   Hampton Inns Franchise LLC       2/27/2030 52.    Hilton Garden Inn   

Hilton Garden Inn Austin/Round Rock

2310 North IH35

Round Rock, TX 78681

   Hilton Garden Inns Franchise LLC       2/27/2030 53.    Holiday Inn   

Holiday Inn Charleston Mt. Pleasant

250 Johnnie Dodds Boulevard

Mount Pleasant, SC 29464

   Holiday Hospitality Franchising, LLC       2/27/2030 54.    Holiday Inn


Express and Suites

  

Holiday Inn Express and Suites: Kendall East-Miami

11520 SW 88th Street

Miami, FL 33176

   Holiday Hospitality Franchising, LLC       2/27/2030 55.    Homewood Suites
by Hilton   

Homewood Suites by Hilton Boston-Peabody

57 Newbury Street

Boston, MA 01960

   Homewood Suites Franchise LLC       2/27/2030

 

   Schedule XIII-6    Loan Agreement



--------------------------------------------------------------------------------

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 56.    Homewood Suites


by Hilton

  

Homewood Suites by Hilton Chicago-Downtown

40 East Grand Avenue

Chicago, IL 60611

   Homewood Suites Franchise LLC       2/27/2030 57.    Homewood Suites


by Hilton

  

Homewood Suites by Hilton Hartford/Windsor Locks

65 Ella Grasso Turnpike

Windsor Locks, CT 06096

   Homewood Suites Franchise LLC       2/27/2030 58.    Homewood Suites


by Hilton

  

Homewood Suites by Hilton Memphis-Germantown

7855 Wolf River Boulevard

Germantown, TN 38138

   Homewood Suites Franchise LLC       2/27/2030 59.    Homewood Suites


by Hilton

  

Homewood Suites by Hilton Phoenix-Biltmore

2001 East Highland Avenue

Phoenix, AZ 85016

   Homewood Suites Franchise LLC       2/27/2030 60.    Homewood Suites
by Hilton   

Homewood Suites by Hilton San Antonio-Northwest

4323 Spectrum One

San Antonio, TX 78230

   Homewood Suites Franchise LLC       2/27/2030 61.    Hyatt Place   

Hyatt Place Albuquerque/Uptown

6901 Arvada North East

Albuquerque, NM 87110

   Hyatt Place Franchising, L.L.C.       2/27/2035 62.    Hyatt Place   

Hyatt Place Baltimore/BWI Airport

940 International Drive

Linthicum Heights, MD 21090

   Hyatt Place Franchising, L.L.C.       2/27/2035 63.    Hyatt Place   

Hyatt Place Baton Rouge/I-10

6080 Bluebonnet Boulevard

Baton Rouge, LA 70809

   Hyatt Place Franchising, L.L.C.       2/27/2035 64.    Hyatt Place   

Hyatt Place Birmingham/Hoover

2980 John Hawkins Parkway

Birmingham, AL 35244

   Hyatt Place Franchising, L.L.C.       2/27/2035

 

   Schedule XIII-7    Loan Agreement



--------------------------------------------------------------------------------

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 65.    Hyatt Place   

Hyatt Place Cincinnati Blue Ash

11435 Reed Hartman Highway

Blue Ash, OH 45241

   Hyatt Place Franchising, L.L.C.       2/27/2035 66.    Hyatt Place   

Hyatt Place Columbus/Worthington

7490 Vantage Drive

Columbus, OH 43235

   Hyatt Place Franchising, L.L.C.       2/27/2035 67.    Hyatt Place   

Hyatt Place Indianapolis/Keystone

9104 Keystone Crossing

Indianapolis, IN 46240

   Hyatt Place Franchising, L.L.C.       2/27/2035 68.    Hyatt Place   

Hyatt Place Kansas City/Overland Park/Metcalf

6801 West 112th Street

Overland Park, KS 66211

   Hyatt Place Franchising, L.L.C.       2/27/2035 69.    Hyatt Place   

Hyatt Place Las Vegas

4520 Paradise Road

Las Vegas, NV 89109

   Hyatt Place Franchising, L.L.C.       2/27/2035 70.    Hyatt Place   

Hyatt Place Memphis/Wolfchase Galleria

7905 Giacosa Place

Memphis, TN 38133

   Hyatt Place Franchising, L.L.C.       2/27/2035 71.    Hyatt Place   

Hyatt Place Miami Airport—West/Doral

3655 NW 82nd Avenue

Miami, FL 33166

   Hyatt Place Franchising, L.L.C.       2/27/2035 72.    Hyatt Place   

Hyatt Place Minneapolis Airport-South

7800 International Drive

Bloomington, MN 55425

   Hyatt Place Franchising, L.L.C.       2/27/2035 73.    Hyatt Place   

Hyatt Place Nashville/Franklin/Cool Springs

650 Bakers Bridge Avenue

Franklin, TN 37067

   Hyatt Place Franchising, L.L.C.       2/27/2035 74.    Hyatt Place   

Hyatt Place Richmond/Innsbrook

4100 Cox Road

Glen Allen, VA 23060

   Hyatt Place Franchising, L.L.C.       2/27/2035

 

   Schedule XIII-8    Loan Agreement



--------------------------------------------------------------------------------

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 75.    Hyatt Place   

Hyatt Place Tampa Airport/Westshore

4811 West Main Street

Tampa Airport/Westshore, FL 33607

   Hyatt Place Franchising, L.L.C.       2/27/2035 76.    Residence Inn   

Residence Inn Boise Downtown

1401 Lusk Avenue

Boise, ID 83706

   Marriott International, Inc.       12/22/2022 77.    Residence Inn   

Residence Inn Chattanooga Downtown

215 Chestnut Street

Chattanooga, TN 37402

   Marriott International, Inc.       2/27/2030 78.    Residence Inn   

Residence Inn Fort Myers

2960 Colonial Boulevard

Fort Myers, FL 33912

   Marriott International, Inc.       2/27/2030 79.    Residence Inn   

Residence Inn Knoxville Cedar Bluff

215 Langley Place at North Peters Road

Knoxville, TN 37922

   Marriott International, Inc.       2/27/2030 80.    Residence Inn   

Residence Inn Lexington South/Hamburg Place

2688 Pink Pigeon Parkway

Lexington, KY 40509

   Marriott International, Inc.       2/27/2030 81.    Residence Inn   

Residence Inn Los Angeles LAX/El Segundo

2135 East El Segundo Boulevard

El Segundo, CA 90245

   MIF, L.L.C.       2/27/2030 82.    Residence Inn   

Residence Inn Macon

3900 Sheraton Drive

Macon, GA 31210

   Marriott International, Inc.       2/27/2030 83.    Residence Inn   

Residence Inn Mobile

950 West I-65 Service Road S.

Mobile , AL 36609

   Marriott International, Inc.       2/27/2030 84.    Residence Inn   

Residence Inn Portland Downtown/Lloyd Center

1710 NE Multnomah Street

Portland, OR 97232

   Marriott International, Inc.       12/22/2022

 

   Schedule XIII-9    Loan Agreement



--------------------------------------------------------------------------------

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 85.    Residence Inn   

Residence Inn San Diego Rancho Bernardo/Scripps Poway

12011 Scripps Highlands Drive

San Diego, CA 92131

   MIF, L.L.C.       2/27/2030 86.    Residence Inn   

Residence Inn Sarasota Bradenton

1040 University Parkway

Sarasota, FL 34234

   Marriott International, Inc.       2/27/2030 87.    Residence Inn   

Residence Inn Savannah Midtown

5710 White Bluff Road

Savannah, GA 31405

   Marriott International, Inc.       2/27/2030 88.    Residence Inn   

Residence Inn Tallahassee North/I-10 Capital Circle

1880 Raymond Diehl Road

Tallahassee, FL 32308

   Marriott International, Inc.       2/27/2030 89.    Residence Inn   

Residence Inn Tampa North/I-75 Fletcher

13420 North Telecom Parkway

Tampa, FL 33637

   Marriott International, Inc.       2/27/2030 90.    Residence Inn   

Residence Inn Tampa Sabal Park/Brandon

9719 Princess Palm Avenue

Tampa, FL 33619

   Marriott International, Inc.       2/27/2030 91.    SpringHill Suites   

SpringHill Suites Austin Round Rock

2960 Hoppe Trail

Round Rock, TX 78681

   Marriott International, Inc.       2/27/2030 92.    SpringHill Suites   

SpringHill Suites Grand Rapids North

450 Center Drive

Grand Rapids, MI 49544

   Marriott International, Inc.       2/27/2030 93.    SpringHill Suites   

SpringHill Suites Houston Hobby Airport

7922 Mosley Road

Houston, TX 77061

   Marriott International, Inc.       2/27/2030

 

   Schedule XIII-10    Loan Agreement



--------------------------------------------------------------------------------

No.

   Brand   

Asset Name and Address

  

Franchisor

        Expiration 94.    SpringHill Suites   

SpringHill Suites Lexington Near the University of Kentucky

863 S. Broadway

Lexington, KY 40504

   Marriott International, Inc.       2/27/2030 95.    SpringHill Suites   

SpringHill Suites San Antonio Medical Center/Northwest

3636 NW Loop 410

San Antonio, TX 78201

   Marriott International, Inc.       2/27/2030 96.    SpringHill Suites   

SpringHill Suites San Diego Rancho Bernardo/Scripps Poway

12032 Scripps Highlands Drive

San Diego, CA 92131

   MIF, L.L.C.       2/27/2030

 

   Schedule XIII-11    Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT H

Expiring Franchise Properties

(see attached)



--------------------------------------------------------------------------------

SCHEDULE XVII

EXPIRING FRANCHISE AGREEMENTS

 

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration 1.   

Hampton Inn &

Suites

  

Hampton Inn Colorado Springs Air Force Academy

7245 Commerce Center Drive

Colorado Springs, CO 80919

   Hampton Inns Franchise LLC    10/31/2017 2.    Hampton Inn   

Hampton Inn Charleston-Airport/Coliseum

4701 Saul White Boulevard North

Charleston, SC 29418

   Hampton Inns Franchise LLC    10/31/2017 3.    Hampton Inn   

Hampton Inn Chattanooga-Airport/I-75

7013 Shallowford Road

Chattanooga, TN 37421

   Hampton Inns Franchise LLC    10/31/2017 4.    Hampton Inn   

Hampton Inn Columbus-Airport

5585 Whitesville Road

Columbus, GA 31904

   Hampton Inns Franchise LLC    10/31/2017 5.    Hampton Inn   

Hampton Inn Fayetteville I-95 10/25/2007

1922 Cedar Creek Road

Fayetteville, NC 28312

   Hampton Inns Franchise LLC    12/31/2016

 

   Schedule XIII-1    Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT I

Scheduled PIP

NONE.



--------------------------------------------------------------------------------

EXHIBIT J

PIP Work Other Than Scheduled PIP

(see attached)



--------------------------------------------------------------------------------

Hotel Name

   Estimated PIP
Cost $000s      PIP Completion
Date  

HP Albuquerque/Uptown

     1,633         2015   

HP Baltimore/BWI Airport

     1,762         2015   

HP Baton Rouge/I-10

     1,752         2016   

HP Birmingham/Hoover

     1,715         2016   

HP Cincinnati/Blue Ash

     1,782         2015   

HP Columbus

     1,526         2016   

HP Indianapolis

     1,494         2015   

HP Kansas City/Overland Park/Metcalf

     1,622         2016   

HP Las Vegas

     2,544         2015   

HP Memphis/Wolfchase Galleria

     1,613         2016   

HP Miami Airport - West/Doral

     438         2016   

HP Minneapolis Airport

     1,771         2015   

HP Nashville/Franklin/Cool Springs

     1,696         2016   

HP Richmond/Innsbrook

     1,907         2015   

HP Tampa Airport Westshore

     1,547         2015   

HoI Mt Pleasant

     3,994         2016   

CY Asheville

     1,484         2016   

CY Dallas Medical/Market Center

     2,755         2016   

CY Gainesville

     197         2016   

CY Jacksonville Airport Northeast

     1,587         2016   

CY Knoxville Cedar Bluff

     1,104         2016   

CY Mobile

     1,114         2016   

CY Sarasota Bradenton Airport

     1,495         2016   

FFIS Atlanta Vinings

     2,075         2016   

RI Boise Downtown

     1,965         2016   

RI Chattanooga Downtown

     1,920         2016   

RI Fort Myers

     210         2016   

RI Knoxville Cedar Bluff

     1,710         2016   

RI Lexington South/Hamburg Place

     2,527         2016   

RI Los Angeles LAX/El Segundo

     2,290         2016   

RI Macon

     1,580         2016   

RI Savannah Midtown

     1,640         2016   

RI Tallahassee North/I-10 Capital Circle

     2,198         2016   

SHS Austin Round Rock

     2,243         2016   

SHS Grand Rapids North

     716         2016   

SHS San Diego Rancho Bernardo/Scripps Poway

     445         2017   

ES Orlando-Int’l/ Dr

     1,665         2016   

HGI Austin/Round Rock

     3,139         2016   

HI Beckley

     1,700         2016   

HI Birmingham

     843         2016   

HI Boca Raton/Deerfield Beach

     2,112         2016   

HI Boston/Peabody

     573         2016   

HI Charlotte/Gastonia

     1,577         2016   

HI Chicago/Gurnee

     1,366         2016   

HI Cleveland/Westlake

     646         2016   

HI Columbus/Dublin

     979         2016   

HI Kansas City—Airport

     865         2016   

HI Memphis-Poplar

     2,553         2016   

HI Norfolk

     3,859         2016   

HI Pickwick Dam—At Shiloh Falls

     498         2016   

HI Scranton at Montage Mountain

     1,213         2016   

HI St Louis/Westport (Maryland Heights)

     895         2016   

HI State College

     3,465         2016   

HI West Palm Beach/FL Turnpike

     1,671         2016   

HIS Boynton Beach

     2,195         2016   

HIS Nashville/Franklin (Cool Springs)

     1,409         2016   

HWS Boston-Peabody

     3,711         2016   

HWS Hartford/Windsor Locks

     3,156         2016   

HWS Memphis/Germantown

     3,003         2016   

HWS San Antonio-Northwest

     4,913         2016   

HIE Miami

     2,420         2017   

HI Albany-Wolf Road (Airport)

     4,216         2017   

HI Columbia

     2,191         2017   

HI Dallas/Addison

     4,441         2017   

HI Detriot/Northville

     1,969         2017   

HI Grand Rapids—North

     2,429         2017   

HI Morgantown

     1,810         2017   

HI Overland Park

     2,660         2017   

HI Palm Beach Gardens

     1,401         2017   

HWS Chicago-Downtown

     7,428         2017   

HWS Phoenix-Biltmore

     4,242         2017   

CY Athens Downtown

     961         2018   

CY Bowling Green Convention Center

     1,905         2018   

RI Mobile

     352         2018   

RI San Diego Rancho Bernardo/Scripps Poway

     190         2018   

RI Sarasota Bradenton

     373         2018   

RI Tampa North/I-75 Fletcher

     585         2018   

RI Tampa Sabal Park/Brandon

     682         2018   

SHS Houston Hobby Airport

     258         2018   

SHS Lexington Near the University of Kentucky

     62         2018   

SHS San Antonio Medical Center/Northwest

     243         2018   

HI Baltimore/ Glen Burnie

     2,274         2018   

HI Boca Raton

     2,611         2018   

HI Detroit/Madison Heights/South Troy

     1,667         2018   

CY Chicago Elmhurst/Oakbrook Area

     1,058         2018   

CY Lexington South/Hamburg Place

     660         2018   

CY Louisville Downtown

     376         2018   

CY Orlando Altamonte Springs/Maitland

     319         2018   

RI Portland Downtown/Lloyd Center

     4,490         2018   

CY Tallahassee North/I-10 Capital Circle

     130         2019   

FFIS Dallas Medical/Market Center

     215         2019      

 

 

    

Total

$ 162,675      

 

 

    